Exhibit 10.166

 

EXECUTION COPY

 

 

PURCHASE AND SALE AGREEMENT

[Portfolio #2]

 

 

by and between

 

 

SUNTRUST BANK,

A GEORGIA BANKING CORPORATION

 

 

and

 

 

INLAND REAL ESTATE ACQUISITIONS, INC.,

AN ILLINOIS CORPORATION

 

 

Effective Date: As of October 17, 2007

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

ARTICLE 1. CERTAIN DEFINITIONS

1

 

 

 

ARTICLE 2. SALE OF PROPERTY; PROPERTY LEASES; MASTER LEASE

10

 

 

 

Section 2.1

Purchase and Sale

10

 

 

 

Section 2.2

Master Lease

11

 

 

 

Section 2.3

Relationship to Property Leases and Master Agreements

11

 

 

 

ARTICLE 3. PURCHASE PRICE

11

 

 

 

Section 3.2

Earnest Money Deposits

12

 

 

 

Section 3.3

Cash at Closing

13

 

 

 

Section 3.4

Allocated Purchase Price

13

 

 

 

Section 3.5

Independent Consideration

13

 

 

 

ARTICLE 4. TITLE MATTERS

13

 

 

 

Section 4.1

Title to Real Property

13

 

 

 

Section 4.2

Title Defects

14

 

 

 

Section 4.3

Title Insurance

15

 

 

 

ARTICLE 5. BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

16

 

 

 

Section 5.1

Buyer’s Due Diligence

16

 

 

 

Section 5.2

As-Is Sale

16

 

 

 

ARTICLE 6. ADJUSTMENTS AND PRORATIONS; CLOSING COSTS

17

 

 

 

Section 6.1

Prorations

17

 

 

 

Section 6.2

Transaction Taxes and Closing Costs

17

 

 

 

ARTICLE 7. CLOSING

19

 

 

 

Section 7.1

Closing Date

19

 

 

 

Section 7.2

Title Transfer and Payment of Purchase Price

19

 

 

 

Section 7.3

Seller’s Closing Deliveries

20

 

 

 

Section 7.4

Buyer’s Closing Deliveries

21

 

 

 

Section 7.5

Contracts, Personal Property, Intangible Property and Excluded Items

23

 

 

 

ARTICLE 8. CONDITIONS TO CLOSING

23

 

 

 

Section 8.1

Conditions to Seller’s Obligations

23

 

 

 

Section 8.2

Conditions to Buyer’s Obligations

23

 

 

 

Section 8.3

Waiver of Failure of Conditions Precedent

24

 

 

 

Section 8.4

Approvals Not a Condition to Buyer’s Performance

24

 

 

 

Section 8.5

Effect of Termination with respect to One or More Properties

24

 

 

 

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

26

 

 

 

Section 9.1

Buyer’s Representations

26

 

 

 

Section 9.2

Seller’s Representations

27

 

 

 

Section 9.3

General Provisions

28

 

 

 

ARTICLE 10. COVENANTS

29

 

i

--------------------------------------------------------------------------------


 

Section 10.1

Buyer’s Covenants

29

 

 

 

Section 10.2

Seller’s Covenants

30

 

 

 

Section 10.3

Mutual Covenants

30

 

 

 

ARTICLE 11. DEFAULT

31

 

 

 

Section 11.1

Buyer Default

31

 

 

 

Section 11.2

Seller Default

32

 

 

 

Section 11.3

Waiver of Lis Pendens

33

 

 

 

ARTICLE 12. CONDEMNATION/CASUALTY

33

 

 

 

Section 12.1

Condemnation

33

 

 

 

Section 12.2

Destruction or Damage

34

 

 

 

Section 12.3

Insurance

35

 

 

 

Section 12.4

Excluded Property

35

 

 

 

Section 12.5

Waiver

35

 

 

 

ARTICLE 13. ESCROW PROVISIONS

35

 

 

 

ARTICLE 14. DISCLAIMERS AND WAIVERS

36

 

 

 

Section 14.1

NO RELIANCE ON DOCUMENTS

36

 

 

 

Section 14.2

AS-IS SALE; DISCLAIMERS

37

 

 

 

Section 14.3

RELEASE FROM LIABILITY

38

 

 

 

Section 14.4

Hazardous Materials

39

 

 

 

Section 14.5

Environmental Requirements

40

 

 

 

Section 14.6

ACKNOWLEDGMENT

40

 

 

 

Section 14.7

SURVIVAL OF DISCLAIMERS

40

 

 

 

ARTICLE 15. MISCELLANEOUS

40

 

 

 

Section 15.1

Buyer’s Assignment

40

 

 

 

Section 15.2

Designation Agreement

42

 

 

 

Section 15.3

Survival/Merger

42

 

 

 

Section 15.4

Integration; Waiver

42

 

 

 

Section 15.5

Captions Not Binding; Schedules

43

 

 

 

Section 15.6

Binding Effect

43

 

 

 

Section 15.7

Severability

43

 

 

 

Section 15.8

Notices

43

 

 

 

Section 15.9

Counterparts

44

 

 

 

Section 15.10

No Recordation

45

 

 

 

Section 15.11

Additional Agreements; Further Assurances

45

 

 

 

Section 15.12

Construction

45

 

 

 

Section 15.13

Maximum Aggregate Liability

45

 

 

 

Section 15.14

Time of Essence

45

 

 

 

Section 15.15

WAIVER OF JURY TRIAL

45

 

 

 

Section 15.16

Facsimile and .PDF Signatures

45

 

 

 

Section 15.17

Radon Gas

46

 

 

 

Section 15.18

Energy-Efficiency Information Brochure

46

 

ii

--------------------------------------------------------------------------------


 

 

SCHEDULES

 

 

 

 

 

Schedule 1

 

Property Schedule

 

 

 

Schedule 7.3(a)

 

Form of Deed

 

 

 

Schedule 7.3(b)

 

Form of Property Lease

 

 

 

Schedule 7.3(c)

 

Form of Master Agreement

 

 

 

Schedule 7.3(d)

 

Form of Memorandum of Lease

 

 

 

Schedule 7.3(e)

 

Form of FIRPTA Affidavit

 

 

 

Schedule 7.3(h)

 

Form of Title Affidavit

 

 

 

Schedule 7.3(l)

 

Form of Seller’s Closing Certificate

 

 

 

Schedule 7.4(j)

 

Form of Buyer’s Closing Certificate

 

 

 

Schedule 10.3(a)-1

 

Access Agreement Addendum

 

 

 

Schedule 10.3(a)-2

 

Confidentiality Agreement

 

 

 

Schedule X

 

Additional Information with Respect to Certain Properties

 

iii

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

PURCHASE AND SALE AGREEMENT

[Portfolio #2]

 

THIS PURCHASE AND SALE AGREEMENT [Portfolio #2] (this “Agreement”) is made to be
effective as of October 17, 2007, by and between SUNTRUST BANK, a Georgia
banking corporation (“Seller”), and INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation (“Buyer”).

 

W I T N E S S E T H:

 

In consideration of the mutual covenants and agreements set forth herein the
parties agree as follows:

 

ARTICLE 1. CERTAIN DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

“Access Agreement Addendum” means, collectively, the terms and conditions set
forth in Schedule 10.3(a)-1, attached hereto and incorporated herein by this
reference.

 

“Allocated Purchase Price” is defined in Section 3.4.

 

“Business Day” means any day other than Saturday, Sunday, any Federal holiday,
or any holiday in the State of Georgia. If any period expires on a day which is
not a Business Day or any event or condition is required by the terms of this
Agreement to occur or be fulfilled on a day which is not a Business Day, such
period shall expire or such event or condition shall occur or be fulfilled, as
the case may be, on the next succeeding Business Day.

 

“Buyer’s Reports” means the results of any examinations, inspections,
investigations, tests, studies, analyses, appraisals, evaluations and/or
investigations previously or hereafter prepared by or for or otherwise obtained
by any Buyer’s Representatives in connection with Buyer’s Due Diligence.

 

“Buyer’s Representatives” means Buyer, any direct or indirect owner of any
beneficial interest in Buyer, and any officers, directors, employees, agents,
representatives and attorneys of Buyer or any such direct or indirect owner of
any beneficial interest in Buyer.

 

“Closing” means (i) with respect to the First Property Group, the First Closing,
and (ii) with respect to the Second Property Group, the Second Closing.

 

“Closing Date” means (i) with respect to the First Property Group, the First
Closing Date, and (ii) with respect to the Second Property Group, the Second
Closing Date.

 

“Closing Documents” means all documents and instruments executed and delivered
by Buyer or Seller pursuant to the terms of this Agreement or otherwise in
connection

 

--------------------------------------------------------------------------------


 

with the Transaction or this Agreement, including, without limitation, the
documents and instruments required pursuant to the terms of Article 7.

 

“Confidential Materials” means any books, computer software, records or files
(whether in a printed or electronic format) that consist of or contain any of
the following: appraisals; budgets (other than the budget for calendar year 2007
or 2008); strategic plans for any Property or Properties; internal analyses;
information regarding the marketing of any Property or Properties for sale;
submissions relating to obtaining internal authorization for the sale of any
Property or Properties by Seller, any direct or indirect owner of any beneficial
interest in Seller or any Seller Party; attorney and accountant work product;
attorney-client privileged documents; internal correspondence of Seller, any
direct or indirect owner of any beneficial interest in Seller, any Seller Party
or any of their respective affiliates and correspondence between or among such
parties; or other information in the possession or control of Seller or any
direct or indirect owner of any beneficial interest in Seller or any Seller
Party which such party deems proprietary or confidential. Without limitation on
the foregoing, the term “Confidential Materials” also includes all books,
records and other materials generated, used or maintained by Seller or any
affiliate of Seller in the conduct of its banking and other businesses,
including customer records.

 

“Confidentiality Agreement” means that certain agreement executed by Buyer
previously or contemporaneously with this Agreement, a copy of which is attached
hereto as Schedule 10.3(a)-2 and incorporated herein by this reference, the
terms of which shall continue and be fully applicable during the term of this
Agreement and, if longer, the term therein specified.

 

“Consultant Reports” means, as of any relevant time, all reports and studies
prepared by third parties with respect to any Property or Properties that have
been made available to Buyer or any Buyer’s Representative, including all such
reports and studies on the Portfolio Website, including but not limited to
environmental reports, zoning letters, certificate of occupancy letters and
(with respect to office buildings only) property condition reports.

 

“Contracts” means all service, supply, maintenance, utility and commission
agreements, all equipment leases, and all other contracts, subcontracts and
agreements relating to any Property or Properties and the Personal Property
(including all contracts, subcontracts and agreements relating to the
construction of any unfinished tenant improvements) to which Seller is a party
and which relate to the ownership, use or operation of any Property or
Properties.

 

“Deed” is defined in Section 7.3.

 

“deemed to know” (or words of similar import) shall have the following meaning:

 

(a)                                  Buyer shall be “deemed to know” of the
existence of a fact or

circumstance to the extent that:

 

(i)                                     any Buyer’s Representative knows of such
fact or circumstance, or

 

2

--------------------------------------------------------------------------------


 

(ii)           such fact or circumstance is disclosed by this Agreement, the
Closing Documents executed by Seller, the Documents, any of Buyer’s Reports, or
on Schedule X hereto.

 

(b)                                 Buyer shall be “deemed to know” that any
Seller’s Warranty is untrue, inaccurate or incorrect to the extent that:

 

(i)            any Buyer’s Representative has knowledge of information which is
inconsistent with such Seller’s Warranty, or

 

(ii)           this Agreement, the Closing Documents executed by Seller, the
Documents, or any of Buyer’s Reports contains information which is inconsistent
with such Seller’s Warranty.

 

“Deferred Property” is defined in Section 4.2(a)(iv).

 

“Deposit” is defined in Section 3.2.

 

“Deposit Reimbursement Amount” is defined in Section 8.5.

 

“Designated Representatives” means Douglas Sinclair and Susan Gallienne.

 

“Documents” means the documents and instruments applicable to any Property or
Properties that any of Seller Parties has delivered or made available to any
Buyer’s Representative on or prior to the Effective Date, or delivers or makes
available to any Buyer’s Representative prior to the applicable Closing, or
which are otherwise obtained by any Buyer’s Representative prior to the
applicable Closing, including, but not limited to the Consultant Reports, the
Title Commitments, the Surveys and the Title Documents, and all other documents
and instruments applicable to any Property or Properties made available on the
Portfolio Website.

 

“Due Diligence” means examinations, inspections, investigations, tests, studies,
analyses, appraisals, evaluations and/or investigations with respect to any
Property or Properties, the Documents, and other information and documents
regarding any Property or Properties, including, without limitation, examination
and review of title matters, applicable land use and zoning Laws and other Laws
applicable to any Property or Properties, the physical condition of any Property
or Properties, and the economic status of any Property or Properties.

 

“Effective Date” means October 17, 2007, the effective date of this Agreement.

 

“Election Notice” is defined in Section 12.2.

 

“Environmental Requirements” is defined in Section 14.5.

 

“Escrow Agent” means First American Title Insurance Company, in its capacity as
escrow agent.

 

“Escrow Deposits” is defined in Article 13.

 

3

--------------------------------------------------------------------------------


 

“Excluded Items” means (i) the Personal Property, the Intangible Property, the
Contracts, and the Existing Leases, if any, and (ii) without limitation on the
foregoing, all trade fixtures, equipment, furniture, furnishings, supplies,
records, documents, cash, coin, and other items of moveable personal property
relating to the operation of Seller’s business, including, without limitation,
all safe deposit boxes, modular vaults, vault doors, safes, Seller
identification signage, automated teller machines (“ATM”) connected to or
located within any Property or situated as freestanding structures on any
Property and ATM equipment, telecommunication equipment, security systems and
equipment, satellite dishes and antennas, computers, computer terminals and
computer equipment, and any office equipment (whether leased or owned) located
in the Improvements. “Excluded Items” shall include any of the foregoing
notwithstanding that such item constitutes real property or an interest in real
property under applicable State law. Notwithstanding the foregoing, “Excluded
Items” does not include heating, ventilation and air conditioning systems,
elevators, plumbing and plumbing fixtures, and other mechanical and electrical
equipment or fixtures which are necessary for the proper functioning of a
building (as opposed to equipment and fixtures which serve the business
conducted in any Property, including branch banks or banking offices).

 

“Excluded Property” means any Property with respect to which this Agreement has
been terminated or deemed terminated (i) by Buyer under Section 4.2(a)(ii)  or
Section 8.2(a), or (ii) by Buyer or Seller under Section 12.1 or Section 12.2.
Any Property which becomes an Excluded Property under Section 4.2(a)(ii) is
subject to the terms of Section 4.2(a)(iv).

 

“Existing Leases” means all leases (if any) for tenants of any Property or
Properties on the applicable Closing Date. Immediately upon the Closing for any
Property, any such Existing Leases will become subleases under the Property
Leases. Seller agrees to provide Buyer with copies of the written Existing
Leases as promptly as practical following the full execution of this Agreement
and Buyer’s funding of the Deposit.

 

“First Closing” means the closing of the Transaction with respect to the First
Property Group on the First Closing Date.

 

“First Closing Date” means December 20, 2007, as the same may be extended
pursuant to the express terms of this Agreement.

 

“First Deposit” is defined in Section 3.2.

 

“First Property Group” means, collectively, those Properties in Property Pools
1, 2, 3 and 4(1).

 

--------------------------------------------------------------------------------

(1)    Prior to October 24, 2007, Seller may, at Seller’s option, elect to
change the Property Pools in the First Property Group and the Second Property
Group by written notice to Purchaser, provided that (i) there shall be four
(4) Property Pools in the First Property Group and eight (8) Property Pools in
the Second Property Group, (ii) Seller may not change the Properties in the
individual Property Pools and (iii) promptly following such election, Seller and
Purchaser shall enter into an amendment to this Agreement which reflects such
changes in Property Groups, including (A) the revised Purchase Price for each
Property Group (which shall be, for each Property Group the sum of the Allocated
Purchase Prices of the Properties within such Property Group, as revised), and
(B) the amount of the Second Deposit (which shall be equal to an amount that,
when added to the First Deposit, will equal five percent (5.0%) of the Purchase
Price for the Second Property Group, as revised.

 

4

--------------------------------------------------------------------------------


 

“Florida Assignment” is defined in Section 2.1.

 

“Florida Expenses” is defined in Section 2.1.

 

“Florida Property” is defined in Section 2.1.

 

“Florida Subsidiary” is defined in Section 2.1.

 

“GAAP” means generally accepted accounting principles in the United States of
America in effect from time to time.

 

“Governmental Authority” means any United States national, federal, state or
local government, governmental regulatory or administrative authority, agency,
instrumentality or commission or any court, tribunal, or judicial or arbitral
body or self-regulated entity.

 

“Hazardous Materials” is defined in Section 14.4.

 

“Inland Company” is defined in Section 15.1.

 

“Intangible Property” means, collectively, Seller’s interest in and to all of
the following:

 

(a)                                  The Contracts; and

 

(b)                                 To the extent that the same are in effect as
of the applicable Closing Date, any licenses, permits and other written
authorizations necessary for the use, operation or ownership of any Property or
Properties, together with any tradenames, trademarks or logos relating to
Seller; and

 

(c)                                  Any guaranties and warranties in effect
with respect to any Property or Properties or the Personal Property as of the
applicable Closing Date.

 

“Law” means any municipal, county, State or Federal statute, code, ordinance,
law, rule or regulation. “Laws” means all municipal, county, State or Federal
statutes, codes, ordinances, laws, rules or regulations.

 

“Liabilities” means, collectively, any and all problems, conditions, losses,
costs, damages, claims, causes of action, liabilities, expenses, demands or
obligations of any kind or nature whatsoever.

 

“Lien” means any lien, mortgage, pledge, security interest, claim, option, right
of first offer or refusal, charge, conditional or installment sale contract,
claims of third parties of any kind or other encumbrances.

 

“Liquidated Damages Amount” is defined in Section 11.2.

(..continued)

 

5

--------------------------------------------------------------------------------


 

“Material Adverse Change” means a reduction in the rating of Seller’s long-term
unsecured noncredit-enhanced debt securities to a rating of lower than Aa2 by
Standard & Poor’s Corporation or to a rating lower than AA- by Moody’s Investor
Services, Inc.

 

“Master Agreement” is defined in Article 2.

 

“Material Casualty” is defined in Section 12.2.

 

“Non-Material Casualty” is defined in Section 12.2.

 

“Owner’s Title Policy” means an ALTA owner’s title insurance policy for each
Property (or such other comparable form of title insurance policy as is
available in the State in which the applicable Property is located), in the
amount of the Allocated Purchase Price for such Property.

 

“Permitted Exceptions”, with respect to any Property, means and includes all of
the following: (a) applicable Laws including zoning and building ordinances and
land use regulations, (b) any deed, easement, restriction, covenant or other
matter affecting title to such Property caused or created by Seller and approved
by Buyer in accordance with the terms of Section 4.2(b), (c) such state of facts
as are disclosed on the Surveys, (d) the Lien of taxes and assessments not yet
due and payable, (e) any exceptions caused by any Buyer’s Representative,
(f) such other exceptions as are set forth in the Title Commitment for such
Property, including all Title Documents, (g) the rights of the tenants under the
Existing Leases, if any, (h) any matters about which Buyer knows or is deemed to
know as of the Effective Date, and (i) any matters deemed to constitute
additional Permitted Exceptions under Section 4.2(a) hereof. Notwithstanding any
provision to the contrary contained in this Agreement or any of the Closing
Documents, to the extent that any of the Permitted Exceptions are omitted by
Seller in the Deed for any Property (whether through oversight of the parties or
at Buyer’s request), such omission shall not give rise to any liability of
Seller, irrespective of any covenant or warranty of Seller that may be contained
in the Deed (which provisions shall survive the applicable Closing and not be
merged therein).

 

“Permitted Inland Affiliate” is defined in Section 15.1.

 

“Personal Property” means, collectively, (a) all tangible personal property
owned by Seller that is located on the Properties and used in the ownership,
operation and maintenance of the Properties, and (b) all books, records and
files of Seller relating to the Properties or the Existing Leases.

 

“Portfolio Website” mean, collectively, (i) that certain electronic data site
and internet website (including all data and information contained therein)
established for the Properties and certain other properties by STRH at
www.peracon.com, Username: jinland, Password: jinland7, and (ii) the Title
Company Website, in each case as it has been or may hereafter be updated from
time to time.

 

“Properties” means, collectively, each and every Property, but excluding any
Property which becomes an Excluded Property in accordance with this Agreement.
(Where the

 

6

--------------------------------------------------------------------------------


 

context requires or permits, the term “Properties” also may mean more than one
Property but not necessarily every Property, but in all cases shall be construed
consistent with the intent that Seller shall sell to Buyer and lease back from
Buyer, and Buyer shall purchase from Seller and lease back to Seller, each and
every Property, other than any Property which becomes an Excluded Property in
accordance with this Agreement). When used in connection with a Property Group,
the term “Properties” means, collectively, each and every Property included in
such Property Group, but excluding any Property which becomes an Excluded
Property in accordance with this Agreement.

 

“Property” means each parcel or group of contiguous parcels of land described as
a separate “Property” in the Property Schedule, together with all buildings,
improvements and fixtures located thereon and owned by Seller as of the
applicable Closing Date and all right, title and interest, if any, that Seller
may have in and to all rights, privileges and appurtenances pertaining thereto
including all of Seller’s right, title and interest, if any, in and to all
rights-of-way, open or proposed streets, alleys, easements, strips or gores of
land adjacent thereto, and together with all other rights running with such land
which, under applicable State law, constitute real property or an interest in
real property; provided, however, that the term “Property” shall not include any
Excluded Items, whether or not such Excluded Items constitute real property or
interests in real property under applicable State law; provided, further, that
in the event of any condemnation or casualty that occurs after the Effective
Date, the term “Property” shall not include any of the foregoing that is
destroyed or taken as a result of any such condemnation proceeding prior to the
applicable Closing.

 

“Property Group” means the First Property Group or the Second Property Group, as
applicable.

 

“Property Lease” is defined in Article 2.

 

“Property Material Adverse Effect” is defined is Section 9.2(c).

 

“Property Pool” means each of the twelve (12) pools of Properties, into which
the Properties are divided and which are identified by Property Pool
identification number on the Property Schedule. Each such pool of Properties
shall be subject to a separate and independent Master Agreement(2). The First
Property Group consists of four (4) Property Pools and the Second Property Group
consists of eight (8) Property Pools.

 

“Property Schedule” means Schedule 1 attached hereto and incorporated herein by
this reference. The Property Schedule identifies each Property by Property
identification number and street address, city, county and state. In addition,
the Property Schedule sets out for each Property (1) the Property Pool
identification number for each Property, (2) the Allocated

 

--------------------------------------------------------------------------------

(2)   The Property Schedule includes a column entitled “Property Pool”. The
designation of Property Pools is provided solely for administrative purposes and
to determine which Master Agreement shall govern each Property and to identify
the Properties within each Property Group. The inclusion of the “Property Pool”
column in the Property Schedule is not intended in any way to provide for an
allocation of the Deposit among the Properties in the separate pools, and there
shall be no allocation of the Deposit (or any allocation of liquidated damages)
among the Property Pools or the Properties for any reason, other than as
expressly provided with respect to a Deferred Property, if any, in
Section 4.2.(a)(iv) and with respect to any Deposit Reimbursement Amount
pursuant to Section 8.5.

 

7

--------------------------------------------------------------------------------


 

Purchase Price for such Property, (3) the Annual Basic Rent for each Property
during the first lease year under the Property Lease for such Property, and
(4) the Title Commitment number for each Property, including the current posting
date of such Title Commitment as it appears on the Title Company Website. For
purposes of this Agreement, the legal description of each Property shall, except
as otherwise noted in the Property Schedule, be the legal description for the
Property contained in the Title Commitment for such Property identified in the
Property Schedule.

 

“Property Threshold Amount” is defined in Section 12.2.

 

“Purchase and Sale Agreement [Portfolio #1]” means that certain Purchase and
Sale Agreement, dated as of September 27, 2007, by and between Buyer and Seller,
with respect to certain other properties of Seller.

 

“Purchase Price” is defined in Section 3.1.

 

“Realization Costs” is defined in Section 12.2.

 

“Release” is defined is Section 10.3(b).

 

“Remove” with respect to any exception to title means that Seller causes the
Title Company to remove or affirmatively insure over the same as an exception to
the Owner’s Title Policy for the benefit of Buyer, without any additional cost
to Buyer, whether such removal or insurance is made available in consideration
of payment, bonding, indemnity of Seller or otherwise.

 

“Reporting Requirements” is defined in Section 15.2.

 

“Required Cure Exceptions” means, collectively, the following:

 

(a)                                  any Title Objections to the extent (and
only to the extent) that the same (i)

have not been caused by any of Buyer’s Representatives, and (ii) constitute any
of the following:

 

(A)                              Liens evidencing monetary encumbrances (other
than liens for non-delinquent real estate taxes and assessments) (“Monetary
Liens”) that are or have been created as a result of the intentional acts or
omissions of Seller or its agents and affiliates; or

 

(B)                                Liens or encumbrances other than Monetary
Liens created by Seller or its agents and affiliates after the Effective Date in
violation of Section 4.2(b).

 

(b)                                 any exception to title that Seller has
specifically agreed in writing to Remove pursuant to the terms of
Section 4.2(a)(ii).

 

“Second Closing” means the closing of the Transaction with respect to the Second
Property Group on the Second Closing Date.

 

8

--------------------------------------------------------------------------------


 

“Second Closing Date” means March 28, 2008, as the same may be extended pursuant
to the express terms of this Agreement.

 

“Second Deposit” is defined in Section 3.2.

 

“Second Property Group” means, collectively, those Properties in Property Pools
5, 6, 7, 8, 9, 10, 11 and 12(3).

 

“Seller Parties” means and includes, collectively, (a) Seller; (b) its counsel;
(c) STRH; (d) any officer, director, employee, or agent of Seller, its counsel
or STRH; and (e) any other entity or individual affiliated or related in any way
to any of the foregoing.

 

“Seller’s knowledge” or words of similar import shall refer only to the actual
knowledge of the Designated Representatives and shall not be construed to refer
to the knowledge of any other Seller Party, or to impose or have imposed upon
the Designated Representatives any duty to investigate the matters to which such
knowledge, or the absence thereof, pertains, including, but not limited to, the
contents of the files, documents and materials made available to or disclosed to
Buyer or the contents of files maintained by the Designated Representatives.
There shall be no personal liability on the part of the Designated
Representatives arising out of any of Seller’s Warranties.

 

“Seller’s Warranties” means Seller’s representations and warranties set forth in
Section 9.2 and the Closing Documents executed by Seller, as such
representations and warranties may be deemed modified or waived by Buyer
pursuant to the terms of this Agreement.

 

“State” means, with respect to each Property, the state in which the Property is
located, provided that in the case of any Property located in the District of
Columbia, the term “State” means the District of Columbia.

 

“STRH” means SunTrust Robinson Humphrey, a division of SunTrust Capital
Markets, Inc.

 

“Substitute Property” is defined in Section 8.5. “Substitute Properties” means,
collectively, more than one Substitute Property.

 

“Surveys” means those surveys of the Properties previously made available to
Buyer by any Seller Party or on the Portfolio Website and any other surveys
obtained for the benefit of Buyer.

 

“Title Commitment” means, for each Property as of any relevant time, the
commitment to issue an Owner’s Title Policy with respect to such Property, a
copy of which has been made available to Buyer on the Portfolio Website.

 

“Title Company” means First American Title Insurance Company.

 

--------------------------------------------------------------------------------

(3)   See note on definition of “First Property Group”.

 

9

--------------------------------------------------------------------------------


 

“Title Company Website” means the electronic data site and internet website
maintained by the Title Company (including all data and information contained
therein) with respect to the Properties and certain other properties, at
http://eaglepro.firstam.com, Username: jinland, Password: jinland7, as it has
been or may hereafter be updated from time to time.

 

“Title Documents” mean, for each Property as of any relevant time, all recorded
documents referred to on Schedule B of the Title Commitment as exceptions to
coverage and any other recorded documents relating to such Property that have
been made available to Buyer on the Portfolio Website.

 

“Title Objections” means any exceptions to title to which Buyer is entitled to
object and timely objects in accordance with the terms of Section 4.2(a)(i).

 

“Transaction” means, collectively, the purchase and sale of the Properties, the
lease of the Properties pursuant to the Property Leases and the Master
Agreements, and all other transactions contemplated in this Agreement. When used
with respect to a Property Group, the “Transaction” means, collectively, the
purchase and sale of the Properties in such Property Group, the lease of the
Properties in such Property Group pursuant to the applicable Property Leases and
Master Agreements, and all other transactions contemplated in this Agreement
with respect to Properties in such Property Group.

 

ARTICLE 2. SALE OF PROPERTY; PROPERTY LEASES; MASTER LEASE

 

Section 2.1 Purchase and Sale. Seller agrees to sell, transfer and assign and
Buyer agrees to purchase, accept and assume, subject to the terms and conditions
set forth in this Agreement and the Closing Documents, all of Seller’s right,
title and interest in and to the Properties. Notwithstanding the immediately
preceding sentence, at Seller’s election, with respect to any or all of the
Properties in a Property Group or a Property Pool located in the State of
Florida, Seller may convey title to such Properties free and clear of any
mortgages and secured debt financing to newly-formed, wholly-owned, limited
liability company subsidiaries of Seller (each a “Florida Subsidiary”) at least
two (2) days prior to the applicable Closing (and, in any event, no Florida
Subsidiary will receive Properties which are in separate Property Groups unless
the parties agree otherwise in writing) and then assign to Buyer at such Closing
all of the membership interests in the Florida Subsidiary (“Florida
Assignment”). In such case, no further real property transfer of any Properties
located in the State of Florida (the “Florida Properties”) by the Florida
Subsidiaries shall be required. Buyer agrees to cooperate with Seller in
connection with this proposed structure relating to the Properties located in
the State of Florida, provided that (i) Seller shall bear any and all costs,
expenses and fees in connection with such proposed structure (“Florida
Expenses”), (ii) no delay in the applicable Closing shall occur as a result
thereof and (iii) Buyer and Seller shall share equally in any transfer tax or
document stamp savings from such proposed structure provided that such sharing
will be net of all Florida Expenses incurred by Seller, with Seller providing
Buyer with a credit against the Allocated Purchase Price for the Florida
Properties at such Closing. In connection with this proposed structure, at each
Closing, Seller shall provide, with respect to the Florida Subsidiaries, an
indemnification against liabilities incurred or assumed by the Florida
Subsidiaries accruing during the period prior to such Closing, in form and
substance reasonably satisfactory to Buyer.

 

10

--------------------------------------------------------------------------------


 

In the event that it is determined after such Closing that any transfer tax or
document tax is due in connection with the Florida Assignment, Buyer and Seller
shall each be responsible to pay such transfer tax or document stamp tax up to
the amount of their respective savings referenced above and Seller shall be
responsible for, the payment of any additional tax, interest or other penalties
related thereto and Seller agrees to indemnify Buyer for any costs, expenses,
claims or litigations incurred by Buyer in excess of Buyer’s share of the
savings as provided above.

 

Section 2.2 Master Lease. Commencing on the applicable Closing Date, Buyer, as
landlord, shall lease to Seller, as tenant, the Properties in the applicable
Property Group pursuant to (i) a separate lease agreement for each Property in
the form attached as Schedule 7.3(b) hereto (individually a “Property Lease”
and, collectively, the “Property Leases”) and (ii) a separate Master Agreement
Regarding Leases (each a “Master Agreement”) for each applicable Property Pool
in the form attached as Schedule 7.3(c) hereto. Each Property Pool will be
subject to a separate Master Agreement which Master Agreement shall be separate
and independent from each other Master Agreement in respect of a different
Property Pool. Each Property Lease shall have an initial term of ten (10) years,
provided that if the applicable Closing Date is not the first day of a month,
the first lease year of the initial term of each Property Lease shall include
the partial month in which such Closing occurs and the next full twelve (12)
months. Seller shall have the right to renew the term of each Property Lease for
up to forty (40) additional years (i.e., a first renewal term of 10 years and 6
additional renewal terms of 5 years each). The Annual Basic Rent for the first
lease year under each Property Lease shall be the amount set forth as “Annual
Rent Year 1” in the Property Schedule. Annual Basic Rent under each Property
Lease shall be increased by 1.5% annually during the Initial Term and each of
the first three Renewal Terms. Annual Basic Rent during each Renewal Term
thereafter shall be the fair market rental value of the Properties at the
commencement of such Renewal Term and shall be increased by 1.5% annually during
the remainder of such Renewal Term. (The terms “Annual Basic Rent,” “Initial
Term” and “Renewal Term” have the same meanings in this Agreement as in the form
of Property Lease attached as Schedule 7.3(a).) In the event of any conflict or
inconsistency between the terms of this Agreement and the terms of the Property
Leases and the Master Agreements which relate to the period from and after a
Closing, the applicable Property Leases and the Master Agreements shall control,
including without limitation with respect to the environmental indemnities made
by Seller, as tenant, under Section 5.3 of each Property Lease.

 

Section 2.3 Relationship to Property Leases and Master Agreements.
Notwithstanding anything to the contrary contained in this Agreement, nothing
contained in this Agreement shall in any way reduce or limit Seller’s
obligations, or release Seller in any way from any liability, or excuse Seller
in any way from performance, arising from and after the applicable Closing in
its capacity as tenant under the Property Leases or the Master Agreements.

 

ARTICLE 3. PURCHASE PRICE

 

In consideration of the sale of the Properties to Buyer, Buyer shall pay to
Seller an amount equal to the Purchase Price, as prorated and adjusted as set
forth in Article 6, Section 7.2, or as otherwise provided under this Agreement.
The Purchase Price shall be paid as follows:

 

11

--------------------------------------------------------------------------------


 

Section 3.1 Purchase Price. The purchase price for the Properties (the “Purchase
Price”) means the sum of THREE HUNDRED FIFTY SEVEN MILLION TWO HUNDRED SEVENTY
EIGHT THOUSAND TWO HUNDRED NINETEEN AND 91/100 DOLLARS ($357,278,219.91). The
Purchase Price for each Property Group is as follows (and any reference herein
to the Purchase Price for a Property Group shall mean the amount set forth below
for such Property Group):

 

First Property Group

 

$

126,044,669.16

 

 

 

 

Second Property Group

 

$

231,233,550.75

 

 

 

 

TOTAL

 

$

357,278,219.91

 

Section 3.2 Earnest Money Deposits.

 

(a)                                       Payment of First Deposit. Within three
(3) Business Days after the Effective Date and as a condition precedent to the
effectiveness of this Agreement, Buyer shall make an initial earnest money
deposit (the “First Deposit”) with the Escrow Agent in an amount equal to EIGHT
MILLION NINE HUNDRED THIRTY ONE THOUSAND NINE HUNDRED FIFTY FIVE AND 50/100
DOLLARS ($8,931,955.50) [Note: This amount is equal to Two and one half percent
(2.5%) of the Purchase Price for all Properties - i.e., both First Property
Group and Second Property Group]. Notwithstanding any provision in this
Agreement to the contrary, if Buyer fails to timely make the First Deposit as
provided herein, then Seller shall have the right to terminate this Agreement by
written notice to Buyer given at any time prior to the time Buyer makes the
First Deposit, and following any such termination, the parties shall have no
further rights or obligations hereunder except for obligations which expressly
survive the termination of this Agreement(4).

 

(b)                                      Payment of Second Deposit. At the First
Closing and as a requirement of such First Closing, (i) the Escrow Agent shall
retain the First Deposit (which shall not be applied to the Purchase Price for
the First Closing) and (ii) Buyer shall make an additional earnest money deposit
(the “Second Deposit”) with the Escrow Agent in an amount equal to TWO MILLION
SIX HUNDRED TWENTY NINE THOUSAND SEVEN HUNDRED TWENTY TWO AND 04/100 DOLLARS
($2,629,722.04) [Note: This amount will be sufficient to bring the aggregate of
the First Deposit and the Second Deposit to Five percent (5%) of the Purchase
Price for the Second Property Group]. As used herein, “Deposit” means, (i) prior
to the First

 

--------------------------------------------------------------------------------

(4) The Property Schedule includes columns entitled “First Deposit” and “Second
Deposit”. Such columns refer to the First Deposit and Second Deposit as
described herein and are provided solely at the request of Buyer as a
convenience for Buyer for administrative purposes. The inclusion of such columns
in the Property Schedule is not intended in any way to provide for an allocation
of the Deposit among the Properties, and there shall be no allocation of the
Deposit (or any allocation of liquidated damages) among the Properties for any
reason, other than as expressly provided with respect to a Deferred Property, if
any, in Section 4.2(a)(iv) and with respect to any Deposit Reimbursement Amount
pursuant to Section 8.5.

 

12

--------------------------------------------------------------------------------


 

Closing, the First Deposit, to the extent the same is deposited by Buyer in
accordance with the terms of this Section 3.2, and (ii) following the First
Closing, the sum of the First Deposit and the Second Deposit.

 

(c)                                  Application of Entire Deposit at Second
Closing. Each installment of the Deposit shall be paid to Escrow Agent in
immediately available funds by wire transfer. Except as expressly otherwise set
forth herein, the Deposit shall be held and delivered by Escrow Agent in
accordance with the provisions of Article 13. No portion of the Deposit shall be
applied to the Purchase Price for the First Property Group at the First Closing.
Except as expressly otherwise set forth herein, at the Second Closing the entire
Deposit (i.e. the First Deposit and the Second Deposit) shall be applied against
the Purchase Price for the Second Property Group.

 

Section 3.3 Cash at Closing. On the Closing Date for each Property Group, Buyer
shall pay to Seller through Escrow Agent an amount equal to the Purchase Price
for such Property Group in immediately available funds by wire transfer as more
particularly set forth in Section 7.2, as prorated and adjusted as set forth in
Article 6, Section 7.2, or as otherwise provided under this Agreement.

 

Section 3.4 Allocated Purchase Price. Seller and Buyer hereby agree that (i) the
Purchase Price shall be allocated between the First Property Group and the
Second Property Group as set forth in Section 3.1, and (ii) the Purchase Price
shall be allocated among the Properties as set forth on the Property Schedule
(the portion of the Purchase Price so allocated to each Property being
identified as “Sales Price” in the Property Schedule and referred to herein as
the “Allocated Purchase Price” for such Property). Such allocations shall apply
for federal, state, local and foreign tax purposes in accordance with applicable
U.S. federal tax Laws and analogous provisions of foreign, state or local Laws.
Seller and Buyer shall file all tax returns and related tax documents consistent
with the allocations set forth in Section 3.1 on the Property Schedule as such
allocations may be adjusted by agreement of Seller and Buyer.

 

Section 3.5 Independent Consideration. If Buyer is entitled to have the Deposit
returned to it pursuant to any provision of this Agreement, then One Hundred
Dollars ($100.00) of the Deposit shall nevertheless be paid to Seller as good
and sufficient consideration for entering into this Agreement. In addition,
Seller and Buyer acknowledge and agree that Buyer will devote internal resources
and incur expenses in evaluating the Properties and Seller will devote internal
resources and incur expenses in connection with this Agreement, and that such
efforts and expenses of Buyer and Seller also constitute good, valuable and
sufficient consideration for this Agreement.

 

ARTICLE 4. TITLE MATTERS

 

Section 4.1 Title to Real Property. Seller has made available to Buyer pursuant
to the Portfolio Website copies of the Title Commitments, the Title Documents,
and the Surveys for each of the Properties.

 

13

--------------------------------------------------------------------------------


 

Section 4.2 Title Defects.

 

(a)               Buyer’s Objections to Title; Seller’s Obligations and Rights.

 

(i)                                          Buyer acknowledges and agrees that
all of the Title Documents other than Required Cure Exceptions are Permitted
Exceptions. Buyer shall have the right to object in writing to any title matters
which are not Permitted Exceptions and which materially and adversely affect
Buyer’s title to any Property that may first appear on any supplemental title
reports or updates to the Title Commitment or Survey made available to Buyer or
obtained by Buyer after the Effective Date so long as such objection is made by
Buyer within five (5) Business Days after Buyer becomes aware of the same (but,
in any event, prior to the applicable Closing Date).

 

(ii)                                       To the extent that any Title
Objection does not constitute a Required Cure Exception, Seller may elect (but
shall not be obligated) to Remove or cause to be Removed any such Title
Objection and Seller shall notify Buyer in writing within five (5) Business Days
after receipt of Buyer’s notice of Title Objections (but, in any event, prior to
the applicable Closing Date) whether Seller elects to Remove the same. Failure
of Seller to respond in writing within such period shall be deemed an election
by Seller not to Remove such Title Objections. Any Title Objection that Seller
elects in writing to Remove shall be deemed a Required Cure Exception. If Seller
elects not to Remove any Title Objection, then, within five (5) Business Days
after Seller’s election (but, in any event, prior to the applicable Closing
Date), Buyer may elect in writing either (A) to terminate this Agreement with
respect to the applicable Property, in which event such Property shall be an
Excluded Property and the parties shall have no further rights or obligations
hereunder with respect to such Excluded Property except for obligations which
expressly survive the termination of this Agreement, or (B) waive such Title
Objection and proceed to the applicable Closing. Failure of Buyer to respond in
writing within such period shall be deemed an election by Buyer to waive such
Title Objection and proceed to the Closing. Any Title Objection so waived (or
deemed waived) by Buyer shall be deemed to constitute a Permitted Exception and
the applicable Closing shall occur as herein provided without any reduction of
or credit against the Purchase Price.

 

(iii)                                    If this Agreement is not terminated as
to a Property by Buyer in accordance with the provisions hereof, Seller shall,
at the applicable Closing, Remove or cause to be Removed any Required Cure
Exceptions with respect to such Property. Seller may use any portion of the
Purchase Price to satisfy any Required Cure Exceptions that exist as of the
applicable Closing Date, provided Seller shall cause the Title Company to Remove
the same.

 

(iv)                                   Seller shall be entitled to a reasonable
adjournment of the applicable Closing (not to exceed thirty (30) days) for the
purpose of the Removal of any exceptions to title. Further, if Buyer elects to
terminate this Agreement with respect to any Property pursuant to clause (A) of
Section 4.2(a)(ii), then Seller may elect, within ten (10) days after receipt of
such notice of termination, to adjourn the applicable Closing for up to thirty
(30) days solely with respect to such Property (in such case, a “Deferred
Property”) for the purpose of Removing the applicable Title Objections with
respect to such Deferred

 

14

--------------------------------------------------------------------------------


 

Property, in which event, the Parties shall proceed to the Closing with respect
to all other Properties in such Property Group, the Allocable Deposit shall be
retained by Escrow Agent as earnest money solely with respect to the Deferred
Property (with the balance of the Deposit to be retained by Escrow Agent at the
First Closing or applied to the Purchase Price at the Second Closing as provided
herein) and, if Seller is able to Remove the applicable Title Objections with
respect to the Deferred Property, then the Deferred Property shall not be an
Excluded Property and the parties shall conduct a separate closing with respect
to the Deferred Property. (“Allocable Deposit” means, for any Deferred Property,
a portion of the Deposit equal to (i) at any time prior to the First Closing,
2.5% of the Allocated Purchase Price for such Deferred Property, and (ii) at any
time after the First Closing, 5.0% of the Allocated Purchase Price for such
Deferred Property.) At any time after the applicable Closing Date, to the extent
the Closing with respect to a Deferred Property has been adjourned for up to
thirty (30) days, the maximum aggregate liability of the Seller Parties, and the
maximum aggregate amount which may be awarded to and collected by Buyer, solely
in connection with any such Deferred Property during such thirty (30) days and
until the time of Closing with respect to such Deferred Property, shall be no
more than the greater of (i) One Hundred Thousand Dollars ($100,000) or
(ii) 2.5% of the Allocated Purchase Price for such Deferred Property).

 

(b)                                 No New Exceptions. From and after the
Effective Date, and except with respect to easements and other matters necessary
for the operation of any Property, Seller shall not execute any deed, easement,
restriction, covenant or other matter affecting title to any Property unless
Buyer has received a copy thereof and has approved the same in writing. If Buyer
fails to object in writing to any such proposed instrument within five
(5) Business Days after receipt of the aforementioned notice, Buyer shall be
deemed to have approved the proposed instrument. Buyer’s consent shall not be
unreasonably withheld, conditioned or delayed with respect to any such
instrument that is proposed by Seller.

 

Section 4.3 Title Insurance. If Buyer elects to obtain title insurance with
respect to the Properties, Buyer shall be required to obtain such title
insurance from the Title Company. If Buyer makes such election, then at each
Closing, the Title Company shall issue an Owner’s Title Policy to Buyer with
respect to each Property in the applicable Property Group, insuring that fee
simple title each Property is vested in Buyer subject only to the Permitted
Exceptions. Buyer shall be entitled to request that the Title Company provide
such endorsements (or amendments) to the Owner’s Title Policy as Buyer may
reasonably require, provided that (a) such endorsements (or amendments) shall be
at no cost to, and shall impose no additional liability on, Seller, (b) Buyer’s
obligations under this Agreement shall not be conditioned upon Buyer’s ability
to obtain such endorsements and, if Buyer is unable to obtain such endorsements,
Buyer shall nevertheless be obligated to proceed to close the Transaction
without reduction of or set off against the Purchase Price, and (c) such Closing
shall not be delayed as a result of Buyer’s request.

 

15

--------------------------------------------------------------------------------


 

ARTICLE 5. BUYER’S DUE DILIGENCE/CONDITION OF THE PROPERTY

 

Section 5.1 Buyer’s Due Diligence.

 

(a)                                       Access to Documents and the
Properties. Commencing prior to the Effective Date and continuing to the Closing
Date for each Property Group, Seller has made and will continue to make or cause
to be made available to Buyer on the Portfolio Website, Consultant Reports,
Title Commitments, Title Documents, Surveys and any other Documents located on
the Portfolio Website with respect to the Properties in such Property Group. In
addition, commencing prior to the Effective Date and continuing to the
applicable Closing Date, Seller has allowed and will continue to allow Buyer’s
Representatives access to the Properties upon the terms and conditions set forth
in the Access Agreement Addendum. The terms and conditions of the Access
Agreement Addendum, including without limitation all indemnification provisions
and insurance requirements, are incorporated in this Agreement in their entirety
and shall govern access to and inspection of the Properties by Buyer and Buyer’s
Representatives.

 

(b)                                      Limit on Government Contacts. Seller
shall be entitled to have a representative present when any Buyer’s
Representatives has any contact with any governmental official or representative
relating to the Properties. Where practical, Buyer shall provide reasonable
advance notice to Seller of contact with any governmental official or
representative relating to the Properties, so as to enable Seller to make a
determination of whether it wishes to be present for such contact.

 

(c)                                       Other Inspection Obligations of Buyer.
All inspections by Buyer’s Representatives shall be at Buyer’s sole expense and
shall be in accordance with applicable Laws, including without limitation, Laws
relating to worker safety and the proper disposal of discarded materials. Buyer
shall cause each of Buyer’s Representatives to be aware of the terms of this
Agreement as it relates to the conduct of Buyer’s inspections and the
obligations of such parties hereunder.

 

(d)                                      Waiver and Release. Buyer, for itself
and all of the other Buyer’s Representatives, hereby waives and releases Seller
and each of Seller Parties from all claims resulting directly or indirectly from
access to, entrance upon, or inspection of any Property or Properties by Buyer’s
Representatives.

 

Section 5.2 As-Is Sale. Buyer acknowledges and agrees as follows:

 

(a)                                       Buyer has previously conducted, or has
waived its right to conduct, such Due Diligence as Buyer has deemed or shall
deem necessary or appropriate. Buyer acknowledges and agrees that its obligation
to perform under this Agreement is not contingent upon any further Due
Diligence.

 

(b)                                      The Properties shall be sold, and Buyer
shall accept possession of the Properties in each Property Group on the
applicable Closing Date, “AS IS, WHERE IS, WITH ALL FAULTS”, with no right of
setoff or reduction in the Purchase Price.

 

16

--------------------------------------------------------------------------------


 

(c)                                       Except for Seller’s Warranties, none
of Seller Parties have or shall be deemed to have made any verbal or written
representations, warranties, promises or guarantees (whether express, implied,
statutory or otherwise) to Buyer with respect to any Property or Properties, any
matter set forth, contained or addressed in the Documents (including, but not
limited to, the accuracy and completeness thereof), the adequacy of the design
or construction of any improvements, or the results of Buyer’s Due Diligence.

 

(d)                                      Buyer expressly understands and
acknowledges that it is possible that unknown Liabilities may exist with respect
to the Properties and that Buyer explicitly took that possibility into account
in determining and agreeing to the Purchase Price, and that a portion of such
consideration, having been bargained for between parties with the knowledge of
the possibility of such unknown Liabilities shall be given in exchange for a
full accord and satisfaction and discharge of all such Liabilities.

 

(e)                                       Buyer understands that Seller, as
tenant under each Property Lease, will provide Buyer, as landlord thereunder,
with environmental indemnities as set forth in Section 5.3 of such Property
Lease.

 

ARTICLE 6. ADJUSTMENTS AND PRORATIONS; CLOSING COSTS

 

Section 6.1 Prorations. The operating and utility expenses associated with the
Properties and the real estate taxes and assessments levied against the
Properties shall not be prorated at either Closing. Seller shall be responsible
for the payment of such operating and utility expenses and taxes and assessments
for the period prior to the applicable Closing and, as provided in each Property
Lease, for the term of such Property Lease. The first monthly installment of
Annual Basic Rent under each Property Lease (or a prorated portion thereof if
the applicable Closing Date is not the first day of a calendar month) shall be
paid by Seller to Buyer at such Closing.

 

Section 6.2 Transaction Taxes and Closing Costs.

 

(a)                                       Seller and Buyer shall execute such
returns, questionnaires and other documents as shall be required with regard to
all applicable real property transaction taxes imposed by applicable federal,
state or local law or ordinance.

 

(b)                                      Seller shall pay the fees of any
counsel representing Seller in connection with this transaction. Seller shall
also pay the following costs and expenses:

 

(i)                           the cost of all Surveys and Title Commitments
included on the Portfolio Website, but not the costs of any updates or revisions
of the Surveys and Title Commitments that Buyer may elect to obtain (provided,
however, that Seller will cooperate with Buyer to require that the Surveys are
updated and revised by the survey company to the extent of Seller’s negotiated
agreement with such survey company, at no additional cost to Seller);

 

(ii)                        the costs of all Consultant Reports included on the
Portfolio Website, including the certification of such Consultant Reports to
Buyer in the same form as

 

17

--------------------------------------------------------------------------------


 

currently certified to Seller (or by means of reliance letters containing the
same certification provided to Seller and otherwise reasonably acceptable to
Buyer), but not any additional costs for additional reports or updates
commissioned by Buyer or for any other form of certification of the Consultant
Reports to Buyer;

 

(iii)                               transfer, documentary stamp or similar
taxes, if applicable, which become payable by reason of the transfer of the
Properties located in the following States: Florida, Georgia, Maryland, North
Carolina, South Carolina, Virginia (Grantor tax only) and the District of
Columbia (Seller portion of DC transfer tax only);

 

(iv)                              the cost of all recording fees for the Deeds
and documents, if any, recorded to satisfy the Required Cure Exceptions and the
costs of all recording fees and, if applicable, transfer taxes for the Memoranda
of Lease (provided, however, that the decision to record any Memorandum of Lease
shall be at the sole and absolute discretion of Seller);

 

(v)                                 any advisory fees payable to STRH; and

 

(vi)                              one half of the escrow or closing fee, if any,
which may be charged by the Escrow Agent or Title Company.

 

(c)                                  Buyer shall pay the fees of any counsel
representing Buyer in connection with this transaction. Buyer shall also pay the
following costs and expenses:

 

(i)                                     one half of the escrow or closing fee,
if any, which may be charged by the Escrow Agent or Title Company;

 

(ii)                                  the premium for the Owner’s Title Policies
to be issued to Buyer at such Closing, together with the cost of any premiums or
additional costs attributable to endorsements or additional title insurance
coverage;

 

(iii)                               the cost of any updates or revisions to the
Surveys (other than as provided in Section 6.2(b)(i) above) or Title Commitments
that Buyer may obtain;

 

(iv)                              all Due Diligence costs incurred by Buyer,
including, without limitation, costs incurred to obtain any new environmental
reports, property condition assessment reports or engineering reports or to
update the Consultant Reports included on the Portfolio Website;

 

(v)                                 transfer, documentary stamp, deed recording
or similar tax which becomes payable by reason of the transfer of the Properties
located in the following jurisdictions: Tennessee, Virginia (Grantee tax only)
and the District of Columbia (recordation tax);

 

(vi)                              any mortgage tax, documentary stamp tax,
intangibles tax or similar tax which becomes payable by reason of any security
instrument caused by Buyer to be recorded on any Property or Properties;

 

18

--------------------------------------------------------------------------------


 

(vii)                           all costs and expenses related to or arising
from any financing obtained by Buyer, including but not limited to rate lock
fees, commitment fees, loan fees, attorney fees, Lender’s title insurance costs,
appraisals, and other loan transaction costs;

 

(viii)                        costs of any consultants, advisors, brokers and
other agents or independent contractors engaged by Buyer; and

 

(ix)                                recording fees for any and all documents to
be recorded other than those set forth in Section 6.2(b)(v) hereof.

 

(d)                                 All costs and expenses incident to the
Transaction for such Property Group and such Closing, and not specifically
described above, shall be paid by the party inclining same.

 

(e)                                  The provisions of this Section 6.2 shall
survive each Closing.

 

ARTICLE 7. CLOSING

 

Buyer and Seller hereby agree that the Transaction shall be consummated as
follows:

 

Section 7.1 Closing Date.

 

(a)                                  The Closing for the First Property Group
shall occur on the First Closing Date, and the Closing for the Second Property
Group shall occur on the Second Closing Date.

 

(b)                                 The parties shall endeavor to conduct each
Closing as an escrow-style closing through the Escrow Agent so that it will not
be necessary for any party to attend such Closing. If, however, either Buyer or
Seller determines in good faith that such an escrow closing is not practical for
either the First Closing or the Second Closing, then Buyer and Seller shall
conduct a “pre-closing” at 10:00 a.m. Eastern Time on the last Business Day
prior to the applicable Closing Date at the offices of Seller’s attorney in
Atlanta, Georgia with title transfer and payment of the Purchase Price to be
completed on the applicable Closing Date as set forth in Section 7.2. TIME IS OF
THE ESSENCE WITH RESPECT TO EACH CLOSING.

 

Section 7.2                                      Title Transfer and Payment of
Purchase Price. Provided all conditions precedent to Seller’s obligations
hereunder have been satisfied, Seller agrees to convey the applicable Properties
(and, if applicable, the membership interests in the applicable Florida
Subsidiary) to Buyer at each Closing upon (i) confirmation of receipt of the
Purchase Price by the Escrow Agent as set forth below, and (ii) written
acknowledgement from the Escrow Agent that Buyer has authorized the Escrow Agent
to disburse, and that Escrow Agent is irrevocably and unconditionally committed
to disburse, the Purchase Price to Seller. Buyer shall deliver to Escrow Agent
the full amount of the applicable Purchase Price prior to 10:00 a.m. Eastern
Time on the applicable Closing Date, in immediately available federal funds wire
transferred to a bank account of Escrow Agent designated by Escrow Agent in
writing to Buyer prior to such Closing. Provided all conditions precedent to
Buyer’s obligations hereunder with respect to the applicable Property Group have
been satisfied, Buyer shall deliver to Escrow Agent written instructions to
immediately disburse the Purchase Price for such Property Group to Seller.

 

19

--------------------------------------------------------------------------------


 

Section 7.3 Seller’s Closing Deliveries. At the Closing for each Property Group,
Seller shall deliver or cause to be delivered the following with respect to the
Properties in such Property Group:

 

(a)                                       Deed. For each Property, a special
warranty deed or limited warranty deed, as applicable, in the form of Schedule
7.3(a) attached hereto and incorporated herein by this reference (“Deed”)
executed and acknowledged by Seller (or with respect to the Properties located
in the State of Florida, if applicable, an assignment and assumption of
membership interests in the Florida Subsidiary).

 

(b)                                      Property Lease. For each Property, a
Property Lease in the form of Schedule 7.3(b) attached hereto and incorporated
herein by this reference executed and acknowledged by Seller.

 

(c)                                       Master Agreement. For each Property
Pool, a Master Agreement in the form of Schedule 7.3(c) attached hereto and
incorporated herein by this reference executed and acknowledged by Seller.

 

(d)                                      Memorandum of Lease. For each Property,
a short form lease or memorandum of lease, as applicable, in the form set forth
for the applicable State in Schedule 7.3(d) attached hereto and incorporated
herein by this reference (each, a “Memorandum of Lease”), executed and
acknowledged by Seller.

 

(e)                                       Non-Foreign Status Affidavit. A
non-foreign status affidavit in the form of Schedule 7.3(e) attached hereto and
incorporated herein by this reference, as required by Section 1445 of the
Internal Revenue Code, executed by Seller.

 

(f)                                         Evidence of Authority. Documentation
to establish to Escrow Agent’s reasonable satisfaction the due authorization of
Seller’s sale of the Properties, lease of the Properties from Buyer under the
Property Leases and the Master Agreements, and the consummation of the
Transaction.

 

(g)                                      Legal Opinion. A legal opinion by
counsel to Seller, addressed to Buyer and reasonably acceptable to Buyer in form
and content, as to the legal existence and authority of Seller and the
authorization, execution and delivery by Seller of the Deeds, the Property
Leases, the Master Agreements and the Memoranda of Lease.

 

(h)                                      Other Documents. A title affidavit in
the form of Schedule 7.3(h) attached hereto and incorporated herein by this
reference and such other documents as may be agreed upon by Seller and Buyer to
consummate the Transaction.

 

(i)                                          Tax Returns. If applicable, duly
completed and signed real estate transfer tax or sales tax returns.

 

(j)                                          Closing Statement. Seller’s form of
closing statement, setting forth the prorations and adjustments to the Purchase
Price payable in connection with such Closing (the “Closing Statement”),
executed by Seller.

 

20

--------------------------------------------------------------------------------


 

(k)                                  Withholding Certificate. Such certificate
or affidavit, if any, as is required in any State under applicable provisions of
State Law, to assure Escrow Agent that State income or sales tax withholding is
not required.

 

(1)                                  Seller’s Closing Certificate. A certificate
(“Seller’s Closing Certificate”) dated as of the applicable Closing Date and
duly executed by Seller, in the form of Schedule 7.3(1) hereto, stating that the
representations and warranties of Seller contained in Section 9.2 of this
Agreement are true and correct in all material respects as of such Closing Date
(with appropriate modifications to reflect any changes therein or identifying
any representation or warranty which is not, or no longer is, true and correct
in explaining the state of facts giving rise to the change; and provided that
Seller shall not be required to make any such certifications at the Second
Closing with respect to the Properties in the First Property Group). The
inclusion of any change or exception in such certificate shall not prejudice
Buyer’s rights under this Agreement with respect to the subject matter of such
change or exception.

 

(m)                                    Insurance Certificate. An insurance
certificate (or certificates) issued by Seller’s insurance carrier in customary
form evidencing that Seller has, as of such Closing, insurance in place with
respect to each Property complying with the terms of each Property Lease
(provided that, to the extent that Seller as of such Closing elects pursuant to
the Property Lease with respect to any Property, to self-insure any risk for
which insurance would otherwise be required under such Property Lease, Seller
may as an alternative provide a certification by Seller that Seller has elected
to self-insure with respect to such Property in accordance with such Property
Lease).

 

(n)                                      Estoppels, SNDAs. If (i) Buyer is
closing mortgage financing on all or any of the Properties concurrent with such
Closing, and (ii) Buyer advises Seller at least ten (10) Business Days prior to
such Closing of the name of the mortgage lender for each relevant Property, then
Seller agrees to deliver at such Closing, with respect to each Property for
which such mortgage financing is being so obtained, the following:

 

(i)                                     An estoppel certificate with respect to
each Property Lease for such Property in the form attached as Exhibit C to the
Property Lease (each a “Lease Estoppel Certificate”), executed by Seller; and

 

(ii)                                  A subordination, non-disturbance and
attornment agreement with respect to each Property Lease for such Property in
the form attached as Exhibit B to the Property Lease (each an “SNDA”) , executed
by Seller.

 

The items to be delivered by Seller in accordance with the terms of Sections
7.3(a) through 7.3(k) shall be delivered to Escrow Agent no later than 5:00 p.m.
Eastern Time on the last Business Day prior to the applicable Closing Date.

 

Section 7.4 Buyer’s Closing Deliveries. At the Closing for each Property Group,
Buyer shall deliver or cause to be delivered the following with respect to the
Properties in such Property Group:

 

(a)                        Purchase Price. The Purchase Price for such Property
Group.

 

21

--------------------------------------------------------------------------------


 

(b)                                      Property Lease. For each Property, a
Property Lease, executed and acknowledged by Buyer.

 

(c)                                       Master Agreement. For each Property
Pool, a Master Agreement, executed and acknowledged by Buyer.

 

(d)                                      Memorandum of Lease. For each Property,
the Memorandum of Lease executed and acknowledged by Buyer.

 

(e)                                       Evidence of Authority. Documentation
to establish to Seller’s reasonable satisfaction the due authorization of
Buyer’s acquisition of the Properties, lease of the Properties to Seller under
the Property Leases and the Master Agreements, and the consummation of the
Transaction.

 

(f)                                         Legal Opinion. A legal opinion by
counsel to Buyer, addressed to Seller and reasonably acceptable to Seller in
form and content, as to the legal existence and authority of Buyer and the
authorization, execution and delivery of the Property Leases, the Master
Agreements and Memoranda of Lease by Buyer.

 

(g)                                      Other Documents. Such other documents
as may be agreed upon by Seller and Buyer to consummate the Transaction.

 

(h)                                      Tax Returns. If applicable, duly
completed and signed real estate transfer tax or sales tax returns.

 

(i)                                          Closing Statement. The Closing
Statement for such Property Group, executed by Buyer.

 

(j)                                     Buyer’s Closing Certificate. A
certificate (“Buyer’s Closing Certificate”) dated as of such Closing Date and
duly executed by Buyer, in the form of Schedule 7.4(j) hereto, stating that the
representations and warranties of Buyer contained in Section 9.2 of this
Agreement are true and correct in all material respects as of such Closing Date
(with appropriate modifications to reflect any changes therein or identifying
any representation or warranty which is not, or no longer is, true and correct
in explaining the state of facts giving rise to the change). The inclusion of
any change or exception in such certificate shall not prejudice Seller’s rights
under this Agreement with respect to the subject matter of such change or
exception.

 

(k)                                  Estoppel, SNDAs. If (i) Buyer is closing
mortgage financing on all or any of the Properties concurrent with such Closing,
and (ii) Buyer has requested that Seller deliver the same, then Buyer agrees to
deliver at such Closing, with respect to each Property for which such mortgage
financing is being so obtained, the following:

 

(i)                                     An SNDA for such Property, executed by
Buyer.

 

The Purchase Price shall be paid in accordance with the terms of Section 7.2
hereof and the items to be delivered by Buyer in accordance with the terms of
Sections 7.4(b) through 7.4(i) shall be delivered to Escrow Agent no later than
5:00 p.m. Eastern Time on the last Business Day prior to the applicable Closing
Date.

 

22

--------------------------------------------------------------------------------


 

Section 7.5 Contracts, Personal Property, Intangible Property and Excluded
Items. Following each Closing, Seller will be the tenant of each Property in the
applicable Property Group under the applicable Property Lease and will be
responsible for the operation, management and administration of each Property,
including all expenses of the operation, management and administration of each
Property, pursuant to the terms of the applicable Property Lease. Accordingly,
Seller shall retain and reserve at each Closing, and shall not convey to Buyer,
all Contracts, Existing Leases (if any), Personal Property and Intangible
Property, as well as all other Excluded Items (including any Excluded Items
which, under applicable State law, constitute real property or an interest in
real property) related to the Properties conveyed at such Closing. This
Section 7.5 shall survive each Closing.

 

ARTICLE 8. CONDITIONS TO CLOSING

 

Section 8.1 Conditions to Seller’s Obligations. Seller’s obligation to close at
each Closing is conditioned on all of the following, any or all of which may be
waived by Seller by an express written waiver, at its sole option:

 

(a)                                            Representations True. All
representations and warranties made by Buyer in this Agreement shall be true and
correct in all material respects on and as of the applicable Closing Date, as if
made on and as of such date except to the extent they expressly relate to an
earlier date;

 

(b)                                           Buyer’s Financial Condition. No
petition has been filed by or against Buyer under the Federal Bankruptcy Code or
any similar State or Federal Law, whether now or hereafter existing; and

 

(c)                                            Buyer’s Deliveries Complete.
Buyer shall have delivered the funds required hereunder and all of the documents
to be executed by Buyer set forth in Section 7.4 and shall have performed all
other covenants, undertakings and obligations, and complied with all conditions
required by this Agreement, to be performed or complied with by Buyer at or
prior to such Closing.

 

Section 8.2 Conditions to Buyer’s Obligations. Buyer’s obligation to close is
conditioned on all of the following, any or all of which may be expressly waived
by Buyer in writing, at its sole option:

 

(a)                                  Representations True. Subject to the
provisions of Section 9.3, all representations and warranties made by Seller in
this Agreement, as the same may be amended as provided in Section 9.3, shall be
true and correct in all material respects on and as of the applicable Closing
Date, as if made on and as of such date except to the extent that they expressly
relate to an earlier date; provided, however, that if the representation and
warranty made by Seller in Section 9.2(c) or Section 9.2(d) is not true and
correct in all material respects with respect to any Property on and as of such
Closing Date, as if made on and as of such date except to the extent they
expressly relate to an earlier date, then Buyer’s sole remedy shall be to
terminate this Agreement with respect to such Property by written notice
delivered to Seller on or before the earlier of (i) such Closing Date or
(ii) the tenth (10th) Business Day after Buyer first

 

23

--------------------------------------------------------------------------------


 

knows such representation or warranty is not true or correct, and upon such
termination such Property shall constitute an Excluded Property for purposes of
this Agreement.

 

(b)                                      Title Conditions Satisfied. At the time
of such Closing, title to the applicable Properties shall be as provided in
Article 4 of this Agreement;

 

(c)                                       No Material Adverse Change. No
Material Adverse Change shall have occurred and be continuing; and

 

(d)                                      Seller’s Deliveries Complete. Seller
shall have delivered all of the documents and other items required pursuant to
Section 7.3 and shall have performed all other covenants, undertakings and
obligations, and complied with all conditions required by this Agreement, to be
performed or complied with by Seller at or prior to such Closing.

 

Section 8.3 Waiver of Failure of Conditions Precedent. At any time or times on
or before the date specified for the satisfaction of any condition, Seller or
Buyer may elect in writing to waive the benefit of any such condition set forth
in Section 8.1 or Section 8.2, respectively. By closing on any Property, Seller
and Buyer shall be conclusively deemed to have waived the benefit of any
remaining unfulfilled conditions set forth in Section 8.1 and Section 8.2,
respectively, with respect to such Property. In the event any of the conditions
set forth in Sections 8.1 or 8.2 are neither waived nor fulfilled, Seller or
Buyer (as appropriate) may exercise such rights and remedies, if any, as such
party may have pursuant to the terms of Article 11 hereof.

 

Section 8.4 Approvals Not a Condition to Buyer’s Performance. Buyer acknowledges
and agrees that its obligation to perform under this Agreement is not contingent
upon Buyer’s ability to obtain any (a) governmental or quasi-governmental
approval of changes or modifications in use or zoning, (b) modification of any
existing land use restriction, assignments of any service contracts, management
agreements or other agreements which, (c) endorsements to the Owner’s Title
Policy, (d) financing for the transaction, or (e) any other condition or
contingency not expressly provided in this Agreement.

 

Section 8.5 Effect of Termination with respect to One or More Properties.

 

(a)                                  If this Agreement is terminated with
respect to any Property or Properties pursuant to Section 4.2(a),
Section 8.2(a), Section 12.1 or Section 12.2, then (except as otherwise provided
in Section 8.5(c)):

 

(i)                           This Agreement shall cease to have any further
force or effect with respect to the Excluded Properties;

 

(ii)                        This Agreement shall continue in full force and
effect with respect to all Properties other than the Excluded Properties;

 

(iii)                     The Purchase Price shall be reduced by an amount equal
to the aggregate Allocated Purchase Prices of all Excluded Properties;

 

24

--------------------------------------------------------------------------------


 

(iv)                              Neither Buyer nor Seller shall have any
further rights or obligations hereunder with respect to any Excluded Property
other than any rights or obligations arising under any section herein which
expressly provides that it shall survive the termination of this Agreement; and

 

(v)                       Buyer and Seller shall jointly and in writing instruct
the Escrow Agent to release to Buyer the Allocable Deposit for any Excluded
Property (other than for any Deferred Property or any Excluded Property which is
replaced by a Substitute Property) (the amount of any Allocable Deposit released
to Buyer pursuant to this Section 8.5 being called the “Deposit Reimbursement
Amount”).

 

(b)                                 If this Agreement is terminated with respect
to any Property or Properties pursuant to Section 4.2(a), Section 8.2(a),
Section 12.1 or Section 12.2, then Seller may, but shall not be obligated to,
propose to Buyer one or more alternative properties of a comparable nature owned
by Seller to take the place of the Excluded Property or Excluded Properties, in
which case Seller shall provide Buyer with such information regarding the
alternative property or properties as Seller shall consider relevant, including
the proposed Annual Basic Rent for such property and due diligence information
reasonably available to Seller for such property. Buyer agrees to act in a
commercially reasonable manner in evaluating any alternative property proposed
by Seller. If Buyer and Seller agree on the terms for inclusion of any
alternative property in the Properties and the Transaction, then Buyer and
Seller shall enter into a written amendment to this Agreement providing the
terms and conditions of such inclusion (which shall include, among other things,
the Allocated Purchase Price and the Annual Basic Rent for such property) and
the alternative property shall be a “Substitute Property” and shall thenceforth
be treated as a “Property” for purposes of this Agreement, and the Allocated
Purchase Price for such Substitute Property shall be added to the Purchase
Price.

 

(c)                                       If the Allocated Purchase Prices of
the Excluded Properties in a Property Group (after deducting from such amount
the Allocated Purchase Prices of all Substitute Properties in such Property
Group) exceeds 20% of the Purchase Price for such Property Group, then either
Buyer or Seller shall have the right to elect to terminate this Agreement with
respect to such Property Group by providing written notice to the other party
within five (5) Business Days after Buyer or Seller, as applicable, has
knowledge of such fact. Should such termination be made (i) with respect to the
First Property Group, then, Buyer shall at the time of such termination make the
Second Deposit to the Escrow Agent pursuant to Section 3.2(b), (ii) with respect
to the Second Property Group, the Deposit shall be refunded to Buyer and the
parties hereto shall have no further rights or obligations under this Agreement,
except those which expressly survive such termination. In the event neither
Buyer nor Seller elects to terminate this Agreement pursuant to the preceding
sentence, then Buyer and Seller shall proceed to close on all of the Properties
other than the Excluded Properties. Buyer and Seller shall each make the
election to terminate this Agreement within five (5) Business Days after the
right to terminate arises or it will be deemed to have waived such termination
right.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 9. REPRESENTATIONS AND WARRANTIES

 

Section 9.1 Buyer’s Representations. Buyer represents and warrants to, and
covenants with, Seller as follows:

 

(a)                                  Buyer’s Authorization. Buyer (a) is duly
organized (or formed), validly existing and in good standing under the Laws of
the State of its organization and, to the extent required by Law, each State in
which a Property is located, (b) is authorized to consummate the Transaction and
fulfill all of its respective obligations hereunder and under all Closing
Documents to be executed by Buyer, and (c) has all necessary power to execute
and deliver this Agreement and all Closing Documents to be executed by Buyer,
and to perform all of Buyer’s obligations hereunder and thereunder. This
Agreement and all Closing Documents to be executed by Buyer have been duly
authorized by all requisite corporate or other required action on the part of
Buyer. Neither the execution and delivery of this Agreement and all Closing
Documents to be executed by Buyer, nor the performance of the obligations of
Buyer hereunder or thereunder will result in the violation of any Laws or any
provision of the organizational documents of Buyer or will conflict with any
order or decree of any court or governmental instrumentality of any nature by
which Buyer is bound.

 

(b)                                 Buyer’s Financial Condition. No petition has
been filed by or against Buyer under the Federal Bankruptcy Code or any similar
State or Federal Laws (other than petitions filed by Buyer against debtors in
proceedings in which Buyer is a creditor).

 

(c)                                  Patriot Act Compliance. BUYER AND ANY
PERSON OR ENTITY DIRECTLY OR INDIRECTLY OWNING ANY INTEREST IN THE BUYER (OTHER
THAN ANY PUBLIC SHAREHOLDER) IS NOT (I) ACTING, DIRECTLY OR INDIRECTLY FOR, OR
ON BEHALF OF, ANY PERSON, GROUP, ENTITY OR NATION NAMED BY ANY EXECUTIVE ORDER
(INCLUDING THE SEPTEMBER 24, 2001, EXECUTIVE ORDER BLOCKING PROPERTY AND
PROHIBITING TRANSACTIONS WITH PERSONS WHO COMMIT, THREATEN TO COMMIT, OR SUPPORT
TERRORISM) OR THE UNITED STATES TREASURY DEPARTMENT AS A TERRORIST, “SPECIALLY
DESIGNATED NATIONAL AND BLOCKED PERSON,” OR OTHER BANNED OR BLOCKED PERSON,
ENTITY, OR NATION PURSUANT TO ANY LAW THAT IS ENFORCED OR ADMINISTERED BY THE
OFFICE OF FOREIGN ASSETS CONTROL, AND IS NOT ENGAGING IN THIS TRANSACTION,
DIRECTLY OR INDIRECTLY, ON BEHALF OF, OR INSTIGATING OR FACILITATING THIS
TRANSACTION, DIRECTLY OR INDIRECTLY, ON BEHALF OF, ANY SUCH PERSON, GROUP,
ENTITY OR NATION, NOR (II) ENGAGED IN ANY DEALINGS OR TRANSACTIONS, DIRECTLY OR
INDIRECTLY, IN CONTRAVENTION OF ANY UNITED STATES, INTERNATIONAL OR OTHER
APPLICABLE MONEY LAUNDERING REGULATIONS OR CONVENTIONS, INCLUDING, WITHOUT
LIMITATION, THE UNITED STATES BANK SECRECY ACT, THE UNITED STATES MONEY
LAUNDERING CONTROL ACT OF 1986, THE UNITED STATES INTERNATIONAL MONEY LAUNDERING
ABATEMENT AND ANTI-TERRORIST FINANCING ACT OF 2001, TRADING WITH THE ENEMY ACT
(50 U.S.C. § 1 ET SEQ., AS AMENDED), OR ANY FOREIGN ASSET CONTROL REGULATIONS OF
THE UNITED STATES TREASURY DEPARTMENT (31 CFR, SUBTITLE B, CHAPTER V, AS
AMENDED) OR ANY ENABLING LEGISLATION OR EXECUTIVE ORDER RELATING

 

26

--------------------------------------------------------------------------------


 

THERETO. WITHOUT LIMITATION ON ANY OTHER SURVIVAL PROVISION OF THIS AGREEMENT,
THIS SECTION 9.1 (C) SHALL SURVIVE EACH CLOSING OR ANY TERMINATION OF THIS
AGREEMENT.

 

(d)           Acquisition for Own Account.  Buyer is acquiring the Properties
for its own account for investment and not with a view to any distribution (as
such term is used in Section 2(11) of the Securities Act of 1933, as amended
(the “Securities Act”)) thereof, and if in the future it should decide to
dispose of any Property or Properties, it understands that it may do so only in
compliance with the Securities Act, if applicable, and the rules and regulations
of the Securities and Exchange Commission (“SEC”) thereunder and any applicable
state securities laws.

 

(e)           Offering.  Neither Buyer nor anyone authorized by Buyer to do so
on its behalf has offered, directly or indirectly, any beneficial interest or
security (as defined in Section 2(1) of the Securities Act) relating to the
Properties for sale to, or has solicited any offer to acquire any such interest
or security from, or has sold any such interest or security to, any person in
violation of the registration provisions of the Securities Act, and neither
Buyer nor anyone authorized by Buyer to do so on its behalf has taken any action
which would subject any such interest to the registration requirements of
Section 5 of the Securities Act, and neither Buyer nor anyone authorized by
Buyer to do so on its behalf has made prior to the applicable Closing Date,
directly or indirectly, any such offer, solicitation or sale in violation of
such provisions of the Securities Act.

 

(f)            Survival.  Buyer’s representations and warranties in this
Section 9.1 shall survive each Closing and not be merged therein.

 

Section 9.2 Seller’s Representations.  Seller represents and warrants to Buyer
as follows:

 

(a)           Seller’s Authorization.  Seller (a) is duly organized (or formed),
validly existing and in good standing under the Laws of the State of its
organization and, to the extent required by Law, each State in which a Property
is located, (b) is authorized to consummate the Transaction and fulfill all of
its respective obligations hereunder and under all Closing Documents to be
executed by Seller, and (c) has all necessary power to execute and deliver this
Agreement and all Closing Documents to be executed by Seller, and to perform all
of Seller’s obligations hereunder and thereunder. This Agreement and all Closing
Documents to be executed by Seller have been duly authorized by all requisite
corporate or other required action on the part of Seller. Neither the execution
and delivery of this Agreement and all Closing Documents to be executed by
Seller, nor the performance of the obligations of Seller hereunder or thereunder
will result in any material violation of any Law or any provision of the
organizational documents of Seller or will conflict in any material way with any
order or decree of any court or governmental instrumentality of any nature by
which Seller is bound.

 

(b)           Litigation.  To Seller’s knowledge, Seller has not received any
written notice of any current or pending litigation against Seller which would,
in the reasonable judgment of Seller, if determined adversely to Seller, cause a
Material Adverse Change.

 

27

--------------------------------------------------------------------------------


 

(c)           Legal Compliance.  Except as disclosed on Schedule X, to Seller’s
knowledge, Seller has not received written notice from any Governmental
Authority that any Property is in violation of Laws applicable to such Property
that remains uncured and that, if not cured, would have a Property Material
Adverse Effect with respect to such Property. “Property Material Adverse Effect”
means, with respect to any fact or circumstance and any specific Property, that
such fact or circumstance would individually or in the aggregate have an adverse
effect on title to such Property or any portion thereof, on Seller’s ability to
consummate the transaction contemplated herein, or on the value or operation of
the Property for its current use, which results or could reasonably be expected
to result in losses, costs, damages, liabilities or expenditures in excess of
two and one-half percent (2.5%) of the Allocated Purchase Price of any
individual Property.

 

(d)           Condemnation.  Except as disclosed on Schedule X, to Seller’s
knowledge, Seller has not received written notice from any Governmental
Authority of, or been served with legal process with respect to, any pending
condemnation proceedings relating to the Property that would have a Property
Material Adverse Effect with respect to such Property.

 

(e)           Seller’s Financial Condition.  No petition has been filed by or
against Seller under the Federal Bankruptcy Code or any similar State or Federal
Laws (other than petitions filed by Seller against debtors in proceedings in
which Seller is a creditor).

 

Section 9.3 General Provisions.

 

(a)           Seller’s Warranties Deemed Modified. To the extent that Buyer
knows or is deemed to know as of or prior to the Effective Date that Seller’s
Warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect Buyer’s knowledge or deemed
knowledge, as the case may be.

 

(b)           Breach of Seller’s Warranties prior to Closing.

 

(i)         If at or prior to either Closing, any Buyer’s Representative obtains
actual knowledge that any of Seller’s Warranties is untrue, inaccurate or
incorrect in any material respect, Buyer shall give Seller written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to such Closing). If at or prior to such Closing, Seller obtains
actual knowledge that any of Seller’s Warranties is untrue, inaccurate or
incorrect in any material respect, Seller shall give Buyer written notice
thereof within five (5) Business Days of obtaining such knowledge (but, in any
event, prior to such Closing). In either such event, Seller shall have the right
to cure such misrepresentation or breach and shall be entitled to a reasonable
adjournment of such Closing (not to exceed thirty (30) days) for the purpose of
such cure. If Seller chooses not to so cure, then Buyer’s rights will be
governed by Section 11.2 hereof.

 

(ii)        If any of Seller’s Warranties should prove to be untrue, inaccurate
or incorrect but such Seller’s Warranties are not, in the aggregate, untrue,
inaccurate or incorrect in any material respect, Buyer shall be deemed to waive
such misrepresentation or breach of warranty, and Buyer shall be required to
consummate the Transaction without any reduction of or credit against the
Purchase Price.

 

28

--------------------------------------------------------------------------------


 

(c)           Survival: Limitation on Seller’s Liability.  Seller’s Warranties
in Section 9.2(a) (as updated by the applicable Seller’s Closing Certificate)
shall survive the applicable Closing for the applicable statutory period.
Seller’s Warranties in Section 9.2(b), (c), (d) and (e) (as updated by the
applicable Seller’s Closing Certificate) shall survive the applicable Closing
and shall not be merged therein for a period of twelve (12) months and Seller
shall only be liable to Buyer hereunder for a breach of such Seller’s Warranty
with respect to which a claim is made by Buyer against Seller on or before the
last day of the twelfth (12th) month after the applicable Closing Date. Anything
in this Agreement to the contrary notwithstanding, the maximum aggregate
liability of Seller for breaches of Seller’s Warranties shall be limited as set
forth in Section 15.13 hereof. Notwithstanding the foregoing, however, if a
Closing occurs then, with respect to the Properties conveyed at such Closing,
Buyer hereby expressly waives, relinquishes and releases any right or remedy
available to it at law, in equity, under this Agreement or otherwise to make a
claim against Seller for damages that Buyer may incur, or to rescind this
Agreement and the Transaction or any portion thereof, as the result of any of
Seller’s Warranties being untrue, inaccurate or incorrect if (a) Buyer knew or
is deemed to know that such representation or warranty was untrue, inaccurate or
incorrect at the time of such Closing, or (b) Buyer’s damages as a result of
such representations or warranties being untrue, inaccurate or incorrect are not
material.

 

ARTICLE 10. COVENANTS

 

Section 10.1 Buyer’s Covenants.  Buyer hereby covenants as follows:

 

(a)           Confidentiality.  Buyer acknowledges that any information
heretofore or hereafter furnished to Buyer with respect to any Property or
Properties has been and will be so furnished on the condition that Buyer
maintain the confidentiality thereof. Accordingly, Buyer shall hold, and shall
cause the other Buyer’s Representatives to hold, in strict confidence, and Buyer
shall not disclose, and shall prohibit the other Buyer’s Representatives from
disclosing, to any other person without the prior written consent of Seller:
(a) the terms of this Agreement, and (b) any of the information in respect of
any Property or Properties delivered to or for the benefit of Buyer whether by
any of Buyer’s Representatives or by any of Seller Parties, including, but not
limited to, any information heretofore or hereafter obtained by any Buyer’s
Representatives in connection with its Due Diligence. Buyer’s obligation under
clause (a) of the immediately preceding sentence shall survive each Closing and
not be merged therein. In the event either Closing does not occur or this
Agreement is terminated with respect to either Property Group or both Property
Groups, Buyer shall promptly return to Seller all copies of documents containing
any of such information relating to the unclosed portion of the Transaction
without retaining any copy thereof or extract therefrom. Notwithstanding
anything to the contrary hereinabove set forth, Buyer may disclose such
information (i) on a need-to-know basis to its employees, members of
professional firms serving it or potential lenders, (ii) as any governmental
agency may require in order to comply with applicable Laws or a court order, and
(iii) to the extent that such information is a matter of public record. The
provisions of this Section 10.1(a) shall survive any termination of this
Agreement.

 

(b)           Buyer’s Indemnity.  Buyer hereby agrees to indemnify, defend, and
hold each of Seller Parties free and harmless from and against any and all
Liabilities (including

 

29

--------------------------------------------------------------------------------


 

reasonable attorneys’ fees, expenses and disbursements) arising out of or
resulting from (a) the breach of the terms of Section 10.1(a) or (b) the entry
on any Property or Properties and/or the conduct of any Due Diligence by any
Buyer’s Representatives at any time prior to each Closing; provided, however,
that Buyer’s obligations under this clause (b) shall not apply to the mere
discovery of a pre-existing environmental or physical condition at any Property.
The provisions of this Section shall survive each Closing (and not be merged
therein) or any earlier termination of this Agreement.

 

Section 10.2 Seller’s Covenants. Seller hereby covenants as follows:

 

(a)           Maintenance of Properties. Except to the extent Seller is relieved
of such obligations by Article 12 hereof, between the Effective Date and the
applicable Closing Date, Seller shall maintain and keep the applicable
Properties in a manner consistent with Seller’s past practices with respect to
the Properties; provided, however, that, Buyer hereby agrees that, except for
breaches of this Section 10.2(a), Buyer shall accept the Properties subject to,
and Seller shall have no obligation to cure, (a) any violations of Laws, or
(b) any physical conditions which would give rise to violations of Laws, whether
the same now exist or arise prior to the applicable Closing (except that Seller
shall comply with its obligations under the terms of each Property Lease from
and after the applicable Closing Date in its capacity as the tenant under such
Property Lease). Between the Effective Date and the applicable Closing Date,
Seller will advise Buyer of any written notice Seller receives after the
Effective Date from any governmental authority of the violation of any Laws
regulating the condition or use of the Properties.

 

Section 10.3 Mutual Covenants.

 

(a)           Confidentiality; Access.

 

(i)            The Confidentiality Agreement and the Access Agreement Addendum
are hereby incorporated in this Agreement by reference, and Seller and Buyer
agree to continue to be bound by the terms of such agreements binding on such
parties, respectively.

 

(ii)           Buyer hereby agrees to indemnify, defend, and hold Seller and
each of the other Seller Parties free and harmless from and against any and all
Liabilities arising out of or resulting from the breach by Buyer of the terms of
the Confidentiality Agreement or the Access Agreement Addendum, which indemnity
shall survive each Closing (and not be merged therein) or any earlier
termination of this Agreement.

 

(b)           Publicity. Seller and Buyer each hereby covenant and agree that
(a) prior to the First Closing neither Seller nor Buyer shall issue any Release
(as hereinafter defined) with respect to the Transaction or any portion thereof
without the prior consent of the other, except to the extent required by
applicable Law, and (b) after the First Closing, any Release issued by either
Seller or Buyer shall be subject to the review and approval of both parties
(which approval shall not be unreasonably withheld, conditioned or delayed),
except to the extent required by applicable Law. If either Seller or Buyer is
required by applicable Law to issue a Release, such party shall, at least three
(3) Business Days prior to the issuance of the same, deliver a copy of the
proposed Release to the other party for its review. As used herein, the term
“Release” means

 

30

--------------------------------------------------------------------------------


 

any press release or public statement with respect to the Transaction or any
portion thereof or this Agreement.

 

(c)           Advisors and Brokers. Seller and Buyer expressly acknowledge that
STRH has acted as Seller’s advisor with respect to the Transaction and with
respect to this Agreement. Seller shall pay any advisory fees due to STRH in
accordance with the separate agreement between Seller and STRH. Seller agrees to
hold Buyer harmless and indemnify Buyer from and against any and all Liabilities
(including reasonable attorneys’ fees, expenses and disbursements actually
incurred) suffered or incurred by Buyer as a result of any claims by STRH or any
other party claiming to have represented Seller as advisor or broker in
connection with the Transaction. Buyer agrees to hold Seller harmless and
indemnify Seller from and against any and all Liabilities (including reasonable
attorneys’ fees, expenses and disbursements actually incurred) suffered or
incurred by Seller as a result of any claims by any party claiming to have
represented Buyer as advisor or broker in connection with the Transaction and
Buyer shall be responsible for the payment of any fees, commissions or other
expenses with respect to any advisor or broker, if any, engaged by or through
Buyer.

 

(d)           Tax Protests; Tax Refunds and Credits. Seller shall have the right
to continue and to control the progress of and to make all decisions with
respect to any contest of the real estate taxes and personal property taxes for
each Property due and payable during the Tax Year in which the applicable
Closing occurs and all prior Tax Years. Further, to the full extent permitted
under each Property Lease, Seller shall have the right to control the progress
of and to make all decisions with respect to any tax contest of the real estate
taxes and personal property taxes for the Properties due and payable during all
Tax Years subsequent to the Tax Year in which the applicable Closing occurs. All
real estate and personal property tax refunds and credits received after the
applicable Closing with respect to the Properties shall be applied in the
following order of priority: first, to pay the costs and expenses (including
reasonable attorneys’ fees, expenses and disbursements) incurred in connection
with obtaining such tax refund or credit; and second, to Seller.

 

(e)           Survival. The provisions of this Section 10.3 shall survive each
Closing (and not be merged therein) or earlier termination of this Agreement.

 

ARTICLE 11. DEFAULT

 

Section 11.1 Buyer Default.  If (i) either Closing fails to occur on or before
the applicable Closing Date by reason of Buyer’s breach of or default under this
Agreement, or (ii) prior to the First Closing, the “Closing” (as such term is
defined in the Purchase and Sale Agreement [Portfolio #1]) fails to occur on or
before the “Closing Date” (as such term is defined in the Purchase and Sale
Agreement [Portfolio #1]) by reason of Buyer’s breach of or default under the
Purchase and Sale Agreement [Portfolio #1], and any such circumstance continues
for five (5) Business Days after written notice from Seller to Buyer, which
written notice shall detail such default, untruth or failure, as applicable,
then Seller may elect to (a) terminate this Agreement by written notice to
Buyer, promptly after which the Deposit shall be paid to Seller as

 

31

--------------------------------------------------------------------------------


 

liquidated damages and, thereafter, the parties shall have no further rights or
obligations hereunder except for obligations which expressly survive the
termination of this Agreement, or (b) waive the condition and proceed to close
the Transaction. Buyer and Seller acknowledge and agree that the retention of
the Deposit by Seller is not a penalty, it being agreed between the parties
hereto that the actual damages to Seller in the event of such breach are
impractical to ascertain and the amount of the Deposit is a reasonable estimate
thereof. Except in connection with the indemnification obligations of Buyer
hereunder and under the Closing Documents and Buyer’s payment obligations under
Section 15.19, Seller hereby waives and releases any right to (and hereby
covenants that it shall not) sue Buyer: (a) for specific performance of this
Agreement, or (b) to recover any damages of any nature or description other than
or in excess of the Deposit. Buyer hereby waives and releases any right to (and
hereby covenants that it shall not) sue Seller or seek or claim a refund of the
Deposit (or any part thereof) on the grounds it is unreasonable in amount and
exceeds Seller’s actual damages or that its retention by Seller constitutes a
penalty and not agreed upon and reasonable liquidated damages.

 

Section 11.2 Seller Default.  If (i) either Closing fails to occur on or before
the applicable Closing Date by reason of Seller’s breach of or default under
this Agreement, or (ii) prior to the First Closing, the “Closing” (as such term
is defined in the Purchase and Sale Agreement [Portfolio #1]) fails to occur on
or before the “Closing Date” (as such term is defined in the Purchase and Sale
Agreement [Portfolio #1]) by reason of Seller’s breach of or default under the
Purchase and Sale Agreement [Portfolio #1], and any such circumstance continues
for five (5) Business Days after written notice from Buyer to Seller, which
written notice shall detail such failure, refusal or untruth, then Buyer may
elect to (a) terminate this Agreement by written notice to Seller, after which
Buyer will receive a full refund of the Deposit and Seller shall promptly pay
the Liquidated Damages Amount to Buyer as liquidated damages and, thereafter,
the parties shall have no further rights or obligations hereunder except for
obligations which expressly survive the termination of this Agreement, or
(b) waive the condition and proceed to close the Transaction with no reduction
in the Purchase Price. Seller and Buyer acknowledge and agree that Buyer’s right
to collect and retain the Liquidated Damages Amount is not a penalty, it being
agreed between the parties hereto that the actual damages to Buyer in the event
of such failure, refusal or untruth are impractical to ascertain and the amount
of the Liquidated Damages Amount is a reasonable estimate thereof. Except in
connection with the indemnification obligations of Seller hereunder and under
the Closing Documents and Seller’s payment obligations under Section 15.19,
Buyer hereby waives and releases any right to (and hereby covenants that it
shall not) sue Seller: (A) for specific performance of this Agreement or
injunctive relief of any kind, (B) for any other remedy at law or in equity,
other than the Liquidated Damages Amount, or (C) to recover any damages of any
nature or description other than or in excess of the Liquidated Damages Amount.
Seller hereby waives and releases any right to (and hereby covenants that it
shall not) sue Buyer or seek or claim a refund or reduction of the Liquidated
Damages Amount (or any part thereof) on the grounds it is unreasonable in amount
and exceeds Buyer’s actual damages or that its retention by Buyer constitutes a
penalty and not agreed upon and reasonable liquidated damages. The term
“Liquidated Damages Amount” means (i) prior to the First Closing, an amount
equal to 2.5% of the aggregate Purchase Price for the First Property Group and
the Second Property Group and (ii) after the First Closing, an amount equal to
2.5% of the Purchase Price for the Second Property Group, which amount may be
reduced by any Deposit Reimbursement Amount pursuant to the terms of
Section 8.5.

 

32

--------------------------------------------------------------------------------


 

Section 11.3 Waiver of Lis Pendens. Without limitation on the foregoing
provisions of this Article 11, if this Agreement terminates for any reason,

 

(a)           Buyer waives and releases any right it may have to file or record
a notice of lis pendens or notice of pendency of action or similar notice
against any Property or Properties; and

 

(b)           If Buyer or any party related to or affiliated with Buyer files a
notice of lis pendens or notice of pendency of action or similar notice against
any Property or Properties or otherwise asserts any claim or right to the
Properties or any Property that would otherwise delay or prevent Seller from
having clear, indefeasible, and marketable title to the Properties or any
Property, then Seller shall have all rights and remedies available at law or in
equity (including, without limitation, the right to seek a temporary restraining
order or injunction to protect Seller from exposure to immediate and irreparable
harm resulting from such action by Buyer) with respect to such assertion by
Buyer and any loss, damage or other consequence suffered by Seller as a result
of such assertion.

 

(c)           This Section 11.3 shall survive each Closing or any termination of
this Agreement.

 

ARTICLE 12. CONDEMNATION/CASUALTY

 

Section 12.1 Condemnation.

 

(a)           Right to Terminate. If, prior to the applicable Closing Date, all
or any significant portion (as hereinafter defined) of any Property is taken by
eminent domain (or is the subject of a pending taking in which Seller has been
served with legal process, but which has not yet been consummated), Seller shall
notify Buyer in writing of such fact promptly after obtaining knowledge thereof,
and, thereafter, either Buyer or Seller shall have the right to terminate this
Agreement with respect to such Property by giving written notice to the other
party no later than ten (10) days after Buyer’s receipt of Seller’s notice, and
the applicable Closing Date shall be extended, if necessary, to provide
sufficient time for each of Buyer and Seller to make such election. The failure
by Buyer or Seller to so elect in writing to terminate this Agreement with
respect to such Property within such ten (10) day period shall be deemed an
election by such party not to terminate this Agreement with respect to such
Property. For purposes hereof, a “significant portion” of a Property shall mean
any interest in such Property except an interest the taking of which (i) has no
material effect on the use, value or operation of such Property, and (ii) does
not cause such Property to be a non-conforming use under applicable land use
laws (other than a legal non-conforming use) and does not otherwise cause such
Property not to comply with applicable Law.

 

(b)           Assignment of Proceeds. If (i) neither Buyer nor Seller elects to
terminate this Agreement as aforesaid if all or any significant portion of any
Property is taken, or (ii) a portion of any Property not constituting a
significant portion of such Property is taken or becomes subject to a pending
taking by eminent domain, then there shall be no abatement of the Purchase Price
and at the applicable Closing, the parties shall enter into the Property Lease
with respect to such Property with no abatement of rent on account of such
taking (and Seller, as

 

33

--------------------------------------------------------------------------------


 

Tenant under such Property Lease, shall undertake such repair and restoration as
is required under such Property Lease following such Closing); provided,
however, that, at such Closing, Seller shall pay to Buyer the amount of any
award for or other proceeds on account of such taking which have been actually
paid to Seller prior to such Closing Date as a result of such taking (less all
costs and expenses, including attorneys’ fees and costs, incurred by Seller as
of such Closing Date in obtaining payment of such award or proceeds) and, to the
extent such award or proceeds have not been paid, Seller shall assign to Buyer
at such Closing (without recourse to Seller) the rights of Seller to, and Buyer
shall be entitled to receive and retain, all awards for the taking of the
Property or such portion thereof, except that nothing in this Section shall be
deemed to require Seller to assign to Buyer or entitle Buyer to any award or
payment relating to (i) Excluded Items, (ii) Seller’s business damages or the
loss of Seller’s business as the result of the taking, or (iii) relocation and
moving expenses, if any, and incidental out-of- pocket expenses.

 

Section 12.2 Destruction or Damage.

 

(a)           Property Threshold Amount. The “Property Threshold Amount” means,
with respect to any Property, the greater of (i) 25% of the Allocated Purchase
Price of such Property or (ii) $500,000.00.

 

(b)           Non-Material Casualty. In the event any portion of any Property is
damaged or destroyed by casualty prior to the applicable Closing Date, Seller
shall notify Buyer in writing of such fact promptly after obtaining knowledge
thereof. If any such damage or destruction would cost less than the Property
Threshold Amount to repair or restore (a “Non-Material Casualty”), then this
Agreement shall remain in full force and effect, there shall be no reduction in
the Purchase Price and Buyer shall acquire such Property upon the terms and
conditions set forth herein. If the Non-Material Casualty is an insured
casualty, then Seller, in its capacity as tenant under the applicable Property
Lease, shall pay all costs and expenses, including attorneys’ fees and costs,
incurred by Seller as of such Closing Date in connection with the negotiation
and/or settlement of the casualty claim with the insurer (the “Realization
Costs”), and Seller shall retain (and, if necessary, Buyer shall at such Closing
assign to Seller) all of Seller’s right, title and interest in and to all
additional proceeds of insurance on account of such damage or destruction, to be
applied in accordance with the terms of such Property Lease toward the
restoration and repair of the Property, with any remaining proceeds to be
retained by Seller (and Seller, as Tenant under such Property Lease, shall
undertake such repair and restoration as is required under such Property Lease).
If the Non-Material Casualty is an uninsured casualty, then Seller, in its
capacity as tenant under such Property Lease, shall pay for the restoration and
repair of the Property in accordance with the terms of such Property Lease. In
no event will there be a reduction in the Purchase Price as a result of a
Non-Material Casualty.

 

(c)           Casualty in Excess of Property Threshold Amount. In the event any
Property is damaged or destroyed prior to the applicable Closing Date by a
casualty and would cost more than the Property Threshold Amount to repair or
restore, (a “Material Casualty”), then, notwithstanding anything to the contrary
set forth above in this Section, Buyer or Seller shall have the right, at its
option, to terminate this Agreement with respect to such Property. Buyer or
Seller shall have thirty (30) days after Seller notifies Buyer that a casualty
has occurred to make such election by delivery to the other party of a written
election notice (the “Election Notice”),

 

34

--------------------------------------------------------------------------------


 

and such Closing Date shall be extended, if necessary, to provide sufficient
time for each of Buyer and Seller to make such election. The failure by Buyer to
deliver the Election Notice within such thirty (30) day period shall be deemed
an election not to terminate this Agreement with respect to such Property. In
the event neither Buyer nor Seller elects to terminate this Agreement with
respect to such Property as set forth above, then this Agreement shall remain in
full force and effect, there shall be no reduction in the Purchase Price, and
Buyer shall acquire such Property upon the terms and conditions set forth
herein, and

 

(i)            If the Material Casualty is an insured casualty, then Seller, in
its capacity as tenant under the applicable Property Lease, shall pay all
Realization Costs, and Seller shall retain (and, if necessary, Buyer shall at
such Closing assign to Seller) all of Seller’s right, title and interest in and
to all proceeds of insurance on account of such damage or destruction, to be
applied toward the restoration and repair of the Property in accordance with the
terms of such Property Lease, with any remaining proceeds to be retained by
Seller; and

 

(ii)           If the Material Casualty is an uninsured casualty, then Seller,
in its capacity as tenant under the applicable Property Lease, shall pay for the
restoration and repair of the Property in accordance with the terms of such
Property Lease.

 

(d)           If there is a dispute as to whether the cost to repair or restore
any damage or destruction to a Property would exceed the Property Threshold
Amount, then such determination shall be made by a contractor or engineer
acceptable to Seller and Buyer.

 

Section 12.3 Insurance. Seller shall maintain the property insurance coverage
currently in effect for the Properties in each Property Group (or substantially
similar insurance coverage) through the applicable Closing Date.

 

Section 12.4 Excluded Property. At such time as either Buyer or Seller makes a
timely election pursuant to Section 12.1 or Section 12.2, to terminate this
Agreement with respect to any Property, such Property shall constitute an
Excluded Property for purposes of this Agreement.

 

Section 12.5 Waiver. The provisions of this Article 12 supersede the provisions
of any applicable Laws with respect to the subject matter of this Article 12.

 

ARTICLE 13. ESCROW PROVISIONS

 

The Deposit and any other sums (including, without limitation, any interest
earned thereon) which the parties agree shall be held in escrow (herein
collectively called the “Escrow Deposits”), shall be held by the Escrow Agent,
in trust, and disposed of only in accordance with the following provisions:

 

Section 13.1 The Escrow Agent shall invest the Escrow Deposits in government
insured interest-bearing instruments reasonably satisfactory to both Buyer and
Seller, shall not commingle the Escrow Deposits with any funds of the Escrow
Agent or others, and shall promptly provide Buyer and Seller with confirmation
of the investments made.

 

35

--------------------------------------------------------------------------------


 

Section 13.2 If the Second Closing occurs, the Escrow Agent shall deliver the
Escrow Deposit to, or upon the instructions of, Seller on the Second Closing
Date.

 

Section 13.3 If for any reason either Closing does not occur on the applicable
Closing Date, either Seller or Buyer may deliver written notice to Escrow Agent
and the other party stating that the this Agreement has terminated and that such
party is entitled to disbursement of the Earnest Money pursuant to the this
Agreement. The receiving party shall have ten (10) business days after receipt
of such notice to object to such claim by notifying the requesting party and the
Escrow Agent in writing of such objection. If no such notice of objection is
received by the Escrow Agent within the time period specified above and the
Escrow Agent received the evidence that the receiving party has received the
aforesaid notice from the requesting party, the Escrow Agent shall disburse
funds equal to the amount specified in the requesting party’s notice promptly
after the expiration of the ten (10) business day period. If a notice of
objection is received by the Escrow Agent, the Escrow Agent shall take no action
until it shall have received (i) written instructions signed by the Seller and
the Buyer or (ii) a decision by a court of competent jurisdiction directing the
Escrow Agent to take certain action.

 

Section 13.4 The parties acknowledge that the Escrow Agent is acting solely as a
stakeholder at their request and for their convenience, that the Escrow Agent
shall not be deemed to be the agent of either of the parties, and that the
Escrow Agent shall not be liable to either of the parties for any action or
omission on its part taken or made in good faith, and not in disregard of this
Agreement, but shall be liable for its negligent acts and for any Liabilities
(including reasonable attorneys’ fees, expenses and disbursements) incurred by
Seller or Buyer resulting from the Escrow Agent’s mistake of law respecting the
Escrow Agent’s scope or nature of its duties. Seller and Buyer shall jointly and
severally indemnify and hold the Escrow Agent harmless from and against all
Liabilities (including reasonable attorneys’ fees, expenses and disbursements)
incurred in connection with the performance of the Escrow Agent’s duties
hereunder, except with respect to actions or omissions taken or made by the
Escrow Agent in bad faith, in disregard of this Agreement or involving
negligence on the part of the Escrow Agent.

 

Section 13.5 Buyer shall pay any income taxes on any interest earned on the
Escrow Deposits. Buyer represents and warrants to the Escrow Agent that its
taxpayer identification number is as set forth adjacent to Buyer’s signature on
the signature page to this Agreement.

 

Section 13.6 The Escrow Agent has executed this Agreement in the place indicated
on the signature page hereof in order to confirm that the Escrow Agent has
received and shall hold the Escrow Deposits in escrow, and shall disburse the
Escrow Deposits pursuant to the provisions of this Article 13.

 

The provisions of this Article 13 shall survive each Closing (and not be merged
therein) or earlier termination of this Agreement.

 

ARTICLE 14. DISCLAIMERS AND WAIVERS

 

Section 14.1 NO RELIANCE ON DOCUMENTS. EXCEPT AS EXPRESSLY STATED HEREIN, SELLER
MAKES NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF
ANY MATERIALS, DATA OR

 

36

--------------------------------------------------------------------------------


 

INFORMATION DELIVERED BY SELLER OR ANY SELLER PARTY TO BUYER IN CONNECTION WITH
THE TRANSACTION CONTEMPLATED HEREBY. BUYER ACKNOWLEDGES AND AGREES THAT ALL
MATERIALS, DATA AND INFORMATION DELIVERED BY SELLER TO BUYER IN CONNECTION WITH
THE TRANSACTION CONTEMPLATED HEREBY ARE PROVIDED TO BUYER AS A CONVENIENCE ONLY
AND THAT ANY RELIANCE ON OR USE OF SUCH MATERIALS, DATA OR INFORMATION BY BUYER
SHALL BE AT THE SOLE RISK OF BUYER, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
HEREIN. NEITHER SELLER, NOR ANY AFFILIATE OF SELLER, NOR THE PERSON OR ENTITY
WHICH PREPARED ANY REPORT OR REPORTS DELIVERED BY SELLER TO BUYER SHALL HAVE ANY
LIABILITY TO BUYER FOR ANY INACCURACY IN OR OMISSION FROM ANY SUCH REPORTS.

 

Section 14.2 AS-IS SALE; DISCLAIMERS. BUYER ACKNOWLEDGES AND AGREES THAT EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT, SELLER IS NOT MAKING, HAS NOT AT ANY
TIME MADE, AND SPECIFICALLY NEGATES AND DISCLAIMS, ANY WARRANTIES OR
REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
ANY PROPERTY OR PROPERTIES, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR
REPRESENTATIONS AS TO FITNESS FOR A PARTICULAR PURPOSE. BUYER ACKNOWLEDGES AND
AGREES THAT UPON EACH CLOSING SELLER SHALL CONVEY TO BUYER AND BUYER SHALL
ACCEPT EACH APPLICABLE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS”, EXCEPT TO
THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT, THE PROPERTY LEASES,
THE MASTER AGREEMENTS OR IN ANY OTHER DOCUMENT EXECUTED BY SELLER AND DELIVERED
TO BUYER AT SUCH CLOSING. BUYER HAS NOT RELIED AND WILL NOT RELY ON, AND SELLER
IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO ANY PROPERTY OR
PROPERTIES OR RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION,
OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO THE PROPERTIES) MADE OR FURNISHED
BY SELLER, ANY SELLER PARTY, OR ANY ADVISOR, REAL ESTATE BROKER OR AGENT
REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN,
DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET FORTH IN
THIS AGREEMENT. BUYER ALSO ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS AND
TAKES INTO ACCOUNT THAT THE PROPERTIES ARE BEING SOLD “AS-IS.”

 

BUYER REPRESENTS TO SELLER THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED BUYER OF REAL ESTATE, AND THAT IT HAS CONDUCTED, OR WILL CONDUCT
PRIOR TO EACH CLOSING, SUCH INVESTIGATIONS OF THE APPLICABLE PROPERTIES,
INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF,
AS BUYER DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF
THE PROPERTIES AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN
WITH

 

37

--------------------------------------------------------------------------------


 

RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE
PROPERTIES, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED
BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER
THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS ARE EXPRESSLY
SET FORTH IN THIS AGREEMENT. UPON EACH CLOSING, BUYER SHALL ASSUME THE RISK THAT
ADVERSE MATTERS, INCLUDING BUT NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE
PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY NOT HAVE BEEN REVEALED BY BUYER’S
INVESTIGATIONS, AND EXCEPT WITH RESPECT TO MATTERS WHICH BY THE EXPRESS TERMS OF
THIS AGREEMENT SURVIVE SUCH CLOSING OR TO THE EXTENT SEPARATELY ADDRESSED IN THE
APPLICABLE PROPERTY LEASE, BUYER, UPON SUCH CLOSING, SHALL BE DEEMED TO HAVE
WAIVED, RELINQUISHED AND RELEASED SELLER (AND SELLER’S PARTNERS, OFFICERS,
DIRECTORS, SHAREHOLDERS, EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL
CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES,
DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES)
OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH BUYER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S PARTNERS, OFFICERS, DIRECTORS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, ENVIRONMENTAL
CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS AND ANY AND ALL OTHER FACTS,
OMISSIONS, EVENTS CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTIES.

 

SECTION 14.3 RELEASE FROM LIABILITY. BUYER ACKNOWLEDGES THAT IT HAS HAD THE
OPPORTUNITY TO INSPECT AND/OR INVESTIGATE THE PROPERTIES PRIOR TO THE APPLICABLE
CLOSING, AND DURING SUCH PERIOD, OBSERVE THE PHYSICAL CHARACTERISTICS AND
EXISTING CONDITIONS OF THE PROPERTIES AND THE OPPORTUNITY TO CONDUCT SUCH
INVESTIGATION AND STUDY ON AND OF THE PROPERTIES AND ADJACENT AREAS AS BUYER
DEEMS NECESSARY, AND EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR
SEPARATELY ADDRESSED IN THE PROPERTY LEASES, BUYER HEREBY FOREVER RELEASES AND
DISCHARGES SELLER FROM ALL RESPONSIBILITY AND LIABILITY (INCLUDING ALL
REGULATORY, CIVIL AND COMMON LAW LIABILITIES AND THIRD PARTY CLAIMS) ARISING
AFTER SUCH CLOSING, WHETHER KNOWN OR UNKNOWN, RELATING TO THE PHYSICAL,
ENVIRONMENTAL CONDITION OF THE PROPERTIES OR LEGAL COMPLIANCE STATUS OF THE
PROPERTIES AND LIABILITIES UNDER ENVIRONMENTAL PROTECTION, POLLUTION, HUMAN
HEALTH AND SAFETY OR LAND USE LAWS, RULES, REGULATIONS, ORDERS OR REQUIREMENTS
INCLUDING CERCLA, REGARDING THE CONDITION, VALUATION, SALABILITY OR UTILITY OF
THE PROPERTIES, OR ITS SUITABILITY FOR ANY PURPOSE WHATSOEVER (INCLUDING, BUT
NOT LIMITED TO, WITH RESPECT TO THE PRESENCE IN THE SOIL, AIR, STRUCTURES AND
SURFACE AND SUBSURFACE WATERS OF HAZARDOUS MATERIALS). AS BETWEEN SELLER AND
BUYER, AND

 

38

--------------------------------------------------------------------------------


 

EXCEPT IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS AGREEMENT OR AS SEPARATELY
ADDRESSED IN THE PROPERTY LEASES, BUYER FURTHER HEREBY ASSUMES THE RISK OF
CHANGES IN APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT AND FUTURE
ENVIRONMENTAL CONDITIONS ON THE PROPERTIES AND THE RISK THAT ADVERSE PHYSICAL
CHARACTERISTICS AND CONDITIONS, INCLUDING, WITHOUT LIMITATION, THE PRESENCE OF
HAZARDOUS MATERIALS OR OTHER CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY ITS
INVESTIGATION. BUYER FURTHER HEREBY WAIVES WITH RESPECT TO SELLER AND ITS
AFFILIATES (AND BY CLOSING THE TRANSACTIONS CONTEMPLATED HEREUNDER WILL BE
DEEMED TO HAVE WANED) ANY AND ALL OBJECTIONS AND COMPLAINTS (INCLUDING, BUT NOT
LIMITED TO, FEDERAL, STATE AND LOCAL STATUTORY AND COMMON LAW BASED ACTIONS, AND
ANY PRIVATE RIGHT OF ACTION UNDER ANY FEDERAL, STATE OR LOCAL LAWS, REGULATIONS
OR GUIDELINES TO WHICH ANY PROPERTY OR PROPERTIES ARE OR MAY BE SUBJECT,
INCLUDING, BUT NOT LIMITED TO, CERCLA), WHETHER KNOWN OR UNKNOWN, CONCERNING THE
PHYSICAL CHARACTERISTICS AND ANY EXISTING CONDITIONS OF ANY PROPERTY OR
PROPERTIES. BUYER FURTHER ACKNOWLEDGES AND AGREES THAT EXCEPT AS EXPRESSLY
PROVIDED IN THIS AGREEMENT OR AS SEPARATELY ADDRESSED IN THE PROPERTY LEASES,
BUYER HEREBY FOREVER RELEASES AND DISCHARGES SELLER AND ITS AFFILIATES FROM ALL
RESPONSIBILITY AND LIABILITY (INCLUDING ALL REGULATORY, CIVIL AND COMMON LAW
LIABILITIES AND THIRD PARTY CLAIMS) ARISING BEFORE OR AFTER THE APPLICABLE
CLOSING, WHETHER KNOWN OR UNKNOWN, RELATING TO ANY PROPERTY OR PROPERTIES,
INCLUDING, WITHOUT LIMITATION, THE LEGAL COMPLIANCE STATUS OF SELLER OR ANY
CONTINUING OR SUCCESSOR LIABILITY OF SELLER.

 

Section 14.4 Hazardous Materials. “Hazardous Materials” means any substance
which is or contains (i) any “hazardous substance” as now or hereafter defined
in § 101(14) of the Comprehensive Environmental Response, Compensation and
Liability Act (42 U.S.C. §9601 et. seq. (“CERCLA”), or any regulations
promulgated under CERCLA; (ii) any “hazardous waste” as now or hereafter defined
in RCRA, or regulations promulgated under the Resource Conservation and Recovery
Act (42 U.S.C. §6901 et. seq.) (“RCRA”); (iii) any substance regulated by the
Toxic Substances Control Act, as amended (15 U.S.C. §2601 et seq.);
(iv) gasoline, diesel fuel, or other petroleum hydrocarbons; (v) asbestos and
asbestos containing materials, in any form, whether friable or non friable;
(vi) polychlorinated biphenyls; (vii) radon gas; (viii) lead; and (ix) any
additional substances or materials which are now or hereafter classified or
considered to be hazardous or toxic or wastes, pollutants or contaminants under
Environmental Requirements or the common law, or any other applicable Laws
relating to any Property. Hazardous Materials shall include, without limitation,
any substance, the presence of which on any Property, (a) requires reporting,
investigation or remediation under Environmental Requirements; (b) causes or
threatens to cause a nuisance on any Property or adjacent property or poses or
threatens to pose a hazard to the health or safety of persons on any Property or
adjacent property; or (c) which, if it emanated or migrated from any Property,
could constitute a trespass.

 

39

--------------------------------------------------------------------------------


 

Section 14.5 Environmental Requirements. “Environmental Requirements” means all
laws, ordinances, statutes, codes, rules, regulations, agreements, judgments,
orders, directives, agency guidances and decrees now or hereafter enacted,
promulgated, or amended, or issued by any agency of the United States, the
States, the counties, the cities or any other political subdivisions in which
any Property or Properties are located, and any other political subdivision,
agency or instrumentality exercising jurisdiction over Seller or other owner of
any Property, or the use of any Property, relating to pollution, the protection
or regulation of human health and safety, natural resources or the environment,
or the emission, discharge, release or threatened release of pollutants,
contaminants, chemicals or industrial, toxic or hazardous substances or waste or
hazardous materials into the environment (including, without limitation, ambient
air, surface water, ground water or land or soil).

 

Section 14.6 ACKNOWLEDGMENT. BUYER ACKNOWLEDGES AND AGREES THAT THE DISCLAIMERS
AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT AND
THAT SELLER WOULD NOT HAVE ENTERED INTO THIS AGREEMENT WITH BUYER WITHOUT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH ABOVE.

 

Section 14.7 SURVIVAL OF DISCLAIMERS. THE PROVISIONS OF THIS ARTICLE 14 SHALL
SURVIVE EACH CLOSING OR ANY TERMINATION OF THIS AGREEMENT.

 

ARTICLE 15. MISCELLANEOUS

 

Section 15.1 Buyer’s Assignment.

 

(a)           Buyer shall not assign this Agreement or its rights hereunder to
any individual or entity without the prior written consent of Seller, which
consent Seller may grant or withhold in its sole and absolute discretion, and
any such assignment shall be null and void ab initio. Any transfer, directly or
indirectly, of any stock, partnership interest or other ownership interest in
Buyer shall constitute an assignment of this Agreement; provided, however, that
the foregoing shall not be construed to prohibit the transfer of stock in a
publicly traded company.

 

(b)           Notwithstanding the terms of paragraph (a), Buyer shall have the
right to assign this Agreement with respect to a Property Group at the
applicable Closing to a Permitted Inland Affiliate without Seller’s consent so
long as Buyer complies with the terms of paragraphs (c) and (d) hereinbelow. For
purposes hereof, the term “Permitted Inland Affiliate” means any one of The
Inland Real Estate Group, Inc., Inland Real Estate Investment Corporation,
Inland Western Retail Real Estate Trust, Inc., Inland American Real Estate
Trust, Inc., or Inland Real Estate Corporation (each, an “Inland Company”) or
any directly or indirectly wholly owned subsidiary of an Inland Company which
(i) is solvent at the time of assignment and at the time of the applicable
Closing, (ii) is not rendered insolvent by such assignment, and (iii) has
sufficient assets to consummate the transaction contemplated herein. In
addition, Seller agrees that it will not unreasonably withhold its consent to an
assignment of this Agreement with respect to a Property Group at the applicable
Closing to an entity which is a real estate investment fund sponsored by, or
whose assets are managed and controlled by, an Inland

 

40

--------------------------------------------------------------------------------


 

Company. So long as Buyer complies with the terms of paragraphs (c) and
(d) hereinbelow and the assignee satisfies the requirements of clauses
(i) through (iii) above.

 

(c)           In the event Buyer intends to assign its rights hereunder:

 

(i)            Buyer shall send Seller written notice of its request at least
ten (10) Business Days prior to the applicable Closing Date, which notice shall
include the legal name and structure of the proposed assignee and evidence
reasonably satisfactory to Seller of the valid legal existence of Buyer’s
assignee, its qualification (if necessary) to do business in the jurisdictions
in which the Properties are located and of the authority of Buyer’s assignee to
execute and deliver any and all documents required of Buyer under the terms of
this Agreement; and

 

(ii)           Buyer shall provide Seller any other information that Seller may
reasonably request with respect to the proposed assignee; and

 

(iii)          Buyer and the proposed assignee shall execute an assignment and
assumption of this Agreement pursuant to which Buyer’s obligations hereunder are
expressly assumed by such assignee.

 

(d)           Notwithstanding any provision in this Agreement to the contrary:

 

(i)            Any permitted assignment by Buyer shall not relieve Buyer of any
of its obligations and liabilities hereunder including obligations and
liabilities which survive either Closing or the termination of this Agreement,
nor shall any such assignment alter, impair or relieve such assignee from the
waivers, acknowledgements and agreements of Buyer set forth herein, including,
but not limited to, those set forth in Article 5, Article 9 and Article 10 and
Article 14 hereof, all of which will be binding upon any assignee of Buyer.

 

(ii)           No transfer by Buyer of any interest in this Agreement and no
transfers of direct or indirect interests in Buyer shall be permitted if the
same would cause the representations and warranties made in Section 9.1(c) to be
untrue, inaccurate or incomplete and Buyer covenants to cooperate with Seller’s
requests to provide documentation reasonably necessary or desirable for Seller
to verify that such representations and warranties are true, accurate and
complete at all times prior to the applicable Closing. If Buyer fails to provide
the requested documentation to Seller at least ten (10) Business Days prior to
the applicable Closing Date, then any such assignment or transfer shall be null
and void.

 

(e)           Buyer contemplates dividing the Properties into no more than eight
portfolios, each portfolio to be purchased by Buyer or a Permitted Inland
Affiliate. To accommodate Buyer, Seller agrees that Buyer may elect to make up
to but no more than eight (8) partial assignments of this Agreement (each to
occur at the applicable Closing) with each such partial assignment being to a
Permitted Inland Affiliate designated by Buyer, and with each such partial
assignment being limited to a separate portfolio of Properties, provided,
however, (i) Buyer shall not thereby be released or relieved of any of Buyer’s
obligations in this Agreement,

 

41

--------------------------------------------------------------------------------


 

(ii) Seller’s liability under this Agreement (in the aggregate or with respect
to any Property) shall not be increased in any respect, either before or after
either Closing, (iii) at all times up to and through the applicable Closing,
Seller shall be entitled to deal exclusively with, and to rely exclusively on,
the Buyer named on the first page of this Agreement, and (iv) each such partial
assignment and each assignee shall satisfy all other requirements of this
Section 15.1. In no event shall Buyer assign this Agreement in whole or in part
with respect to a Property Group prior to the applicable Closing, and any
partial assignment by Buyer at the applicable Closing shall be made pursuant to
an assignment and assumption agreement approved by Seller, such approval not to
be unreasonably withheld or delayed.

 

Section 15.2 Designation Agreement. Section 6045(e) of the United States
Internal Revenue Code and the regulations promulgated thereunder (herein
collectively called the “Reporting Requirements”) require an information return
to be made to the United States Internal Revenue Service, and a statement to be
furnished to Seller, in connection with the Transaction. Escrow Agent is either
(x) the person responsible for closing the Transaction (as described in the
Reporting Requirements) or (y) the disbursing title or escrow company that is
most significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:

 

(a)          Escrow Agent is hereby designated as the “Reporting Person” (as
defined in the Reporting Requirements) for the Transaction. Escrow Agent shall
perform all duties that are required by the Reporting Requirements to be
performed by the Reporting Person for the Transaction.

 

(b)         Seller and Buyer shall furnish to Escrow Agent, in a timely manner,
any information requested by Escrow Agent and necessary for Escrow Agent to
perform its duties as Reporting Person for the Transaction.

 

(c)          Escrow Agent hereby requests Seller to furnish to Escrow Agent
Seller’s correct taxpayer identification number. Seller acknowledges that any
failure by Seller to provide Escrow Agent with Seller’s correct taxpayer
identification number may subject Seller to civil or criminal penalties imposed
by law. Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that Seller’s correct taxpayer identification number is 58-0466330.

 

(d)         Each of the parties hereto shall retain this Agreement for a period
of four (4) years following the calendar year during which the Second Closing
occurs.

 

Section 15.3 Survival/Merger. Except for the provisions of this Agreement which
are explicitly stated to survive a Closing, (a) none of the terms of this
Agreement shall survive either Closing, and (b) the delivery of the Purchase
Price, the Deed and the other Closing Documents with respect to any Property and
the acceptance thereof shall effect a merger, and be deemed the full performance
and discharge of every obligation on the part of Buyer and Seller to be
performed with respect to such Property.

 

Section 15.4 Integration; Waiver. This Agreement, together with the Schedules
hereto (including the Access Agreement Addendum and the Confidentiality
Agreement), embodies and constitutes the entire understanding between the
parties with respect to the Transaction and all

 

42

--------------------------------------------------------------------------------


 

prior agreements, understandings, representations and statements, oral or
written, are merged into this Agreement. Neither this Agreement nor any
provision hereof may be waived, modified, amended, discharged or terminated
except by an instrument signed by the party against whom the enforcement of such
waiver, modification, amendment, discharge or termination is sought, and then
only to the extent set forth in such instrument. No waiver by either party
hereto of any failure or refusal by the other party to comply with its
obligations hereunder shall be deemed a waiver of any other or subsequent
failure or refusal to so comply.

 

(a)           Governing Law. This Agreement shall be governed by, and construed
in accordance with, the Laws of the State of Georgia.

 

Section 15.5 Captions Not Binding; Schedules. The captions in this Agreement are
inserted for reference only and in no way define, describe or limit the scope or
intent of this Agreement or of any of the provisions hereof. All Schedules
attached hereto shall be incorporated by reference as if set out herein in full.

 

Section 15.6 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

Section 15.7 Severability. If any term or provision of this Agreement or the
application thereof to any persons or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable shall not be affected thereby, and each term
and provision of this Agreement shall be valid and enforced to the fullest
extent permitted by law.

 

Section 15.8 Notices. Any notice, request, demand, consent, approval and other
communications under this Agreement shall be in writing, and shall be deemed
duly given or made at the time and on the date when received by facsimile or
when personally delivered as shown on a receipt therefor (which shall include
delivery by a nationally recognized overnight delivery service) or three
(3) Business Days after being mailed by prepaid registered or certified mail,
return receipt requested, to the address for each party set forth below. Any
party, by written notice to the other in the manner herein provided, may
designate an address different from that set forth below.

 

IF TO BUYER:

 

Inland Real Estate Acquisitions, Inc.

2901 Butterfield Road, Oak Brook, IL 60523

Attention: G. Joseph Cosenza

Telephone: 630-218-4948

Telecopy #:630-218-4935

E-Mail Address: joe@inlandgroup.com

 

43

--------------------------------------------------------------------------------


 

COPY TO:

 

Inland Real Estate Group, Inc.

2901 Butterfield Road, Oak Brook, IL 60523

Attention: Gary Pechter, Esq.

Telephone #:630-645-2084

Telecopy #:630-218-4900

E-Mail Address: gpechter@inlandgroup.com

 

IF TO SELLER:

 

SunTrust Bank

Corporate Real Estate Department

303 Peachtree Center Avenue, 6th Floor

Suite 670

Atlanta, Georgia 30303

Attention: Douglas K. Sinclair

Telephone #: 404-827-6600

Telecopy #: 404-827-6572

Email: doug.sinclair@suntrust.com

 

with a copy to:

 

SunTrust Banks, Inc.

919 East Main Street

14th Floor (Mail Code HDQ 8814)

Richmond, VA 23219

Attention: David W. Hagy

Telephone #: 804-782-5035

Telecopy #: 804-782-5889

Email: david.hagy@suntrust.com

 

COPY TO:

 

King & Spalding LLP

1180 Peachtree Street

Atlanta, Georgia 30309

Attention: David G. Williams/Dan L. Heller

Telephone #: (404) 572-4600

Telecopy #: (404) 572-5131

E-Mail Address: dwilliams@kslaw.com/dheller@kslaw.com

 

Section 15.9 Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original and all of which counterparts taken together shall
constitute one and the same agreement.

 

44

--------------------------------------------------------------------------------


 

Section 15.10 No Recordation. Seller and Buyer each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded and Buyer agrees
(a) not to file any notice of pendency or other instrument (other than a
judgment) against any Property or Properties in connection herewith and (b) to
indemnify Seller against all Liabilities (including reasonable attorneys’ fees,
expenses and disbursements) incurred by Seller by reason of the filing by Buyer
of such notice of pendency or other instrument.

 

Section 15.11 Additional Agreements; Further Assurances. Subject to the terms
and conditions herein provided, each of the parties hereto shall execute and
deliver such documents as the other party shall reasonably request in order to
consummate and make effective the Transaction; provided, however, that the
execution and delivery of such documents by such party shall not result in any
additional liability or cost to such party.

 

Section 15.12 Construction. The parties acknowledge that each party and its
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement,
any amendment or modification hereof or any of the Closing Documents.

 

Section 15.13 Maximum Aggregate Liability. Notwithstanding any provision to the
contrary contained in this Agreement or the Closing Documents, but subject to
Section 2.3, the maximum aggregate liability of Seller Parties, and the maximum
aggregate amount which may be awarded to and collected by Buyer, in connection
with the Transaction, the Properties or any Property under this Agreement and
under all Closing Documents (including, without limitation, in connection with
the breach of any of Seller’s Warranties for which a claim is timely made by
Buyer) shall not exceed the Liquidated Damages Amount and shall be reduced by
any Deposit Reimbursement Amount released to Buyer pursuant to the terms of
Section 8.5. The provisions of this Section shall survive each Closing (and not
be merged therein) or any earlier termination of this Agreement.

 

Section 15.14 Time of Essence. Time is of the essence with respect to this
Agreement.

 

Section 15.15 WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES TRIAL BY JURY IN
ANY PROCEEDINGS BROUGHT BY THE OTHER PARTY IN CONNECTION WITH ANY MATTER ARISING
OUT OF OR IN ANY WAY CONNECTED WITH THE TRANSACTION, THIS AGREEMENT, THE
PROPERTY OR THE RELATIONSHIP OF BUYER AND SELLER HEREUNDER. THE PROVISIONS OF
THIS SECTION SHALL SURVIVE EACH CLOSING (AND NOT BE MERGED THEREIN) OR ANY
EARLIER TERMINATION OF THIS AGREEMENT.

 

Section 15.16 Facsimile and .PDF Signatures. Signatures to this Agreement
transmitted by telecopy or via e-mail by .PDF file shall be valid and effective
to bind the party so signing. Each party agrees to promptly deliver an execution
original to this Agreement with its actual signature to the other party, but a
failure to do so shall not affect the enforceability of this Agreement, it being
expressly agreed that each party to this Agreement shall be bound by its own
telecopied or e-mailed signature and shall accept the telecopied or e-mailed
signature of the other party to this Agreement.

 

45

--------------------------------------------------------------------------------


 

Section 15.17 Radon Gas. Pursuant to Florida Statute 404.056 (Subsection 5),
Buyer is hereby notified that radon is a naturally occurring radioactive gas
that, when accumulated in a building in sufficient quantities, may present
health risks to persons who are exposed to it over time. Levels of radon that
exceed federal and state guidelines have been found in buildings in Florida.
Additional information regarding radon and radon testing may be obtained from
your county health department.

 

Section 15.18 Energy-Efficiency Information Brochure. With respect to each
Property located in Florida, Buyer acknowledges receipt of the energy efficiency
information brochure and acknowledges that it has the option for an energy
efficiency rating on such Properties.

 

Section 15.19 Attorneys’ Fees. Should either Buyer or Seller employ attorneys to
enforce any of the provisions hereof, the party against whom final judgment is
entered agrees to repay the prevailing party all reasonable costs, charges and
expenses, including attorneys’ fees and expenses and court costs, expended or
incurred in connection therewith. Notwithstanding anything contained herein to
the contrary, (i) “attorneys’ fees” are not, and shall not be, statutory
attorneys’ fees under the Official Code of Georgia (“O.C.G.A.”), (ii) if, under
any circumstances either Seller or Buyer is required hereunder to pay any or all
of another party’s attorneys’ fees and expenses, the responsible party shall be
responsible only for actual legal fees and out of pocket expenses actually
incurred by the other party at customary hourly rates for the work done, and
(iii) neither Seller nor Buyer shall be liable under any circumstances for
additional attorneys’ fees or expenses under O.C.G.A. Section 13-1-11.

 

[Remainder of page intentionally blank]

 

46

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

 

 

 

SELLER:

 

SUNTRUST BANK,
a Georgia banking corporation

 

 

 

By:

/s/ Douglas K. Sinclair

 

Name:

Douglas K. Sinclair

 

Title:

            S.V.P.

 

 

 

FEIN:

58-0466330

 

 

This is a signature page to, and may be attached to a master counterpart of the
Purchase and Sale Agreement [Portfolio #2] between SunTrust Bank, as Seller, and
Inland Real Estate Acquisitions, Inc., as Purchaser, dated as of October 17,
2007, with respect to certain properties located in the District of Columbia,
Florida, Georgia, Maryland, North Carolina, South Carolina, Tennessee and
Virginia.

 

First American Title insurance Company, as Escrow Agent, is a party to such
Purchase and Sale Agreement for the limited purposes set forth therein.

 

S-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be duly
executed to be effective as of the day and year first above written.

 

 

BUYER:

 

 

 

INLAND REAL ESTATE ACQUSITIONS, INC.,

 

an Illinois corporation

 

 

 

By:

/s/ G. Joseph Cosenza

 

Name:

   G. Joseph Cosenza

 

Title:

      President

 

 

 

FEIN:

   36-3614035

 

 

This is a signature page to, and may be attached to a master counterpart of the
Purchase and Sale Agreement [Portfolio #2] between SunTrust Bank, as Seller, and
Inland Real Estate Acquisitions, Inc., as Purchaser, dated as of October 17,
2007, with respect to certain properties located in the District of Columbia,
Florida, Georgia, Maryland, North Carolina, South Carolina, Tennessee and
Virginia.

 

First American Title Insurance Company, as Escrow Agent, is a party to such
Purchase and Sale Agreement for the limited purposes set forth therein.

 

S-2

--------------------------------------------------------------------------------


 

AGREEMENT OF ESCROW AGENT

 

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Deposits in escrow in accordance with the provisions hereof
and (b) comply with the provisions of Article 13 and Section 15.2.

 

In witness whereof, the undersigned has executed this Agreement as of
October 17, 2007.

 

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

 

 

 

 

By:

/s/ Kimberly Walters

 

Name:

  Kimberly Walters

 

Title:

  The Escrow Officer

 

 

This is a signature page to, and may be attached to a master counterpart of the
Purchase and Sale Agreement [Portfolio #2] between SunTrust Bank, as Seller, and
Inland Real Estate Acquisitions, Inc., as Purchaser, dated as of October 17,
2007, with respect to certain properties located in the District of Columbia,
Florida, Georgia, Maryland, North Carolina, South Carolina, Tennessee and
Virginia.

 

First American Title Insurance Company, as Escrow Agent, is a party to such
Purchase and Sale Agreement for the limited purposes set forth therein.

 

S-3

--------------------------------------------------------------------------------